 
G AT-A-GLANCE,

2013

 
Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 3 of 117 PagelD #: 1399

Gy AT-A-GLANCE’

ge
ae
Recycled Facts

ae ad

eel seid rye

Cover Ea
Wire 90% |

Macca een Tom se
AES ear coe lla est reuse On tu otEL
PU aiccas om iNerd enaae (sei
Plolmeccatecturatiaict alesis
moa ave cave ieatetla

AILAT-AsGLANCE®
products are printed with
vegetable based inks.

 

Monthly Planner
2013

_ Thank you for choosing this AT-A-GLANCE® planner to help you

plan a well-organized, successful year. With this new planner, you can
start crossing off your to-do’s, managing your day and celebrating

your accomplishments.

From work to home and back again, this AT-A-GLANCE®
planner keeps your day on track, so you can keep
it all in check. For more great planning and

organizing tools, visit www.ataglance.com

  

 

Act @Responsibly™ |
We do. Learn more at www.actresponsibly.com

Printed on quality paper
containing 100%
post-consumer waste
using vegetable based inks

iS
nh om ke:
responsible sources

ee FSC* C010465

 

 

Reorder number: 70-260G
ead.

MWYV Consumer & Office Products
Sidney, NY 13838 ,

Assembled in USA

www.ataglance.com
© 2012 MeadWestvaco Corporation

By

ALA eie (ee mel

 

 
wo

 

‘suy6eq POZUDMy
(9):Ang Burxog

OG

 

ott Gee
Qa ut

ey kt OL
Tpr ¢
oO

far

yer
s ~~

5% ve

 

sUIBSQ 18]UIM,

 

    

Lo
BAY SADG\ MOH, L b

 

 

 

6t eh ft

Ban at
Wr ¢
>)

Bis

Ajoniqe4

‘\
SN

 

 

UM} nso suibeq YDYPINUDH

 

bol ww

AD BOUDIQUIGWAY 1OGIDH ued

Z

 

 

 

€

Bik

 

 

¥3IGWIOIC
g

O

      

  

bo mda pod |
eee e ee aka

gnsuby A

 

60

 

AValad

 

a

 

     

BE:

 

AVOSANHL __AVGSINGIM |

   

 

 

ARON

hese

AOA 304 J8q9q

    

pur yyéuuosaue ayy
0} INJWeY Ss; BEGUqy EIMeN ‘UaUT!
pue WOHOD ay} 2} HUPBIO FeaAA

    

USANA

 
 

 

 

9 9 $

L

We L W 5
© Ao

yz
odo

Ziel ww iz
‘O. Sto

u@o 8 ¢

ST
a he 9%

Vc
ROP Bl Lt

tl OL

 

 

 

 

 

Jo ord
wo 46alonevt. [

many Gree

 

 

 

Muoniqe4

 

Ye 62 8 Le
Adz 10%
SSL pL et
ss ¢ 9
eel

Wat WS
EAionuor

 
 

. wy WAM /

ff . “uepieb
7 pue pied nod obi Ayues ayy ppy
a“ “stuay! aiqepesbapoig Ipyyo pue ‘sdeios

%,

xX poo} ‘Seavey asi) ‘a Jodwoo B Weg
ci . iN f ene
emaa] wn) CG ADC] $00, MON [ wo * i> al
BUSA e ANCE eee Se a ey eNOS

 

 

 

On a ot
t otb Ol 6
owtr 6 6%
o

       

 

 

“oO WSs

fesjw9es6q : CG / V
| ee ee

ST AMYANYE

 

 

 

 

 

 

 

Cas
mM peng

abd
|

 

  

 

 

b&w) Ava Bois

VC

 

v
Karey

¢ C Ane siuepiseig

8 L

 

 

 

 

 

 

     

rt
ADA MON SSBUiYD

 

4 [8 AIC} UOHAK UOT

V

c

 

 

 
   

 

 

‘Apg Boynunaisy Ly

  

 

he eereie ees

 

C| 9/

  

AV ala

 

 

GI AG
AVQASAUNHL.

  

 

 

 

“sBuyooi Ssauist
Of UL BOUBIEUOIIIe

  

 

      
real

Ti kw Le
too ot vt
Ho 6 8 é
> fe 4
Aa WS
oO Aine
a
eye 8 ez
Lei gt Ot
QO. OL 6
7dvy ¢€ @
&
RA OAS
oOo
eurr

Pe =
SL =
a ae
_
Ze ow 6
t L

    

On at ut

 

 

 

 

an o ~
UMOBUNS FO suiBeq JBAOSEOY G G

   

 

 

 

suj6eq Buuds

4

 

 

 

Poon Meccan

v

ers. KISS ae

Ee TP

 

ooo]

   

SS,
NN
suibeq eu, Guang BANG

 

 

 

 

 

 

 

lL gt lt ol
o— oF let
o

tas
F oniae4
ke sence |

Sh G
AVGUNLYS

 

     

is 2S, NB

oon

Lome eee

L

 

 

|

>

SE

&

o

   

 

Li?

 

EXEC

 

 

eee

 

 

AVGNAS
wi OC

 

 

          

7 C

 

 

 

 

      

 
  

 

 

     

  

 

 

 

   
 
 

 

 

 

 

s TYRESTY SY Ob 4)
wo oo GN
Ww S$ Ap conus anccoron %
cS indy
= j -
oS \
eB wz * No 4
Qa “sqing sepia. uey) ABseua
ZL it OL $89) %Q asn-squrq Hy IWedsasoNty
fore dd sqind\ubiueosaiony BurAng Aq
as big “ dh Sep "A 40 Spunod g0g }UaAa!
pas = ‘acon Moy & oy
© WIDW ‘ Q b G ~ : 7 “t fe wa ty ~~ 7 “
\ Zé fed; i ~
a O& é. Sh Zé. rs L @kepuoniones 2 L é

ee ae a ee _AVASINGIM | SSE eo ee ES
win

& &% 8%
we 1S

Gi St VL

poons ubly)

r

| hy Oso}

ly hr ADE OUOWON

LG

 

 

 

N
a

a SS

        

 

 

a soot Esusiy

      

hy ‘ C
(5) Ang nuami, AWS

Aog srouoel © G L

 

 

 

|

  

 

 

+

Ss

QW) A0d sugges QO [

Le

 

 

      

 

TOISOJ XOPOYLO WO{soz %
Ga) Adg oFand $0 aNIDg

 

 

 

 

 

 

 

 

c

 

 

            
 

8 £ 9

6G

be.

 

 

 

BUY J

v

QW H

  

{oaqame) And ance uper ys 2

 

a 284 ones,

   

“9

Abg $Jeuipg

 

29

Add Be

Val

  

 

 

Pa

 

 

 

 

 

 

|

AVGUNLVS

 

  
   

   

AVatd

 

   

 

 

CRC Ee

  

AVGSANG4M

      

    

 

 

|

  

 

       

SEEGER

 

 

 

  
 

FW ZENKOMA 7

 

SEES
9G GE VE
oles Bt At
2t “tl Ot

    

LE

 

 

 

 

 

 

 

 

 

34 =-Be

 

 

 

 

%)
ere ae

   
       

 

{54

Ang. eouepuedepur:

V e

SEs

usopundin
suifed uDpDuserd © yy

8

 

 

    

ke 8
AVOSANGaM

 

& &
Leica

G

 

0

  

why Lay YP

)Apgopoung = EG L

rire

  

 

 

J AVONDS

 
 

 

 

 

 

 

 

 

 

 

       

Case 2:

 

 

oI.

 

Wi ece

'G

 

|

be

UMODUNS 40. sUIBeq Jd 1 (PIA?

 

 

Lo

  

 

 

 

 

 

    

“FOYER IO suoHpO op asinba:
SUIEG JsOWy uote joSuoyeb ¢7—G1.
AaeUXOIdde Sas Lhoys aINiU-s ¥
“sured days pug efamode saLioys aye

  

       

Nise

 

)¢.

SPC CELCENy

ak

 

eee

Le
Aone

 

 

 
 

SINGS

   
vin
8%. LZ 9%
1% 0% Ot
pi el a
gé 9

Orns
Quonuor

 

“yea afesank ayy-se AQuajoysa fangyonuu
SP BIMAY SJeU | ‘Wore 28d: Sau gS
0} dn 436 ueo S283 pugsH WeWS:aAuG

ra)

 

 

ws uempo OC

 

sujheq uuuniny

 

 

ie

Os 2D

 

 

9 g v
Tt
eas
cCisniny
Q-- nanny wd

      

 

Umopuns Jp sujheg anddry wo, C | +

 

  

Ba

ADCOHDd

 

 

 

  

 

“~murye Oe) l

  

PASTE aS

“aa 3Ldas

  

|

Sie

 

 

   
  

 

 

 

 

    

uMOpUNS {D 7
suiBeg YoUDysb} soy.

 

     

AVGSINdIM |

 

 

        

Add Jogny

 

4 \,
a :
fay Gye >
C

 

DAee ties

   
 

D> a
a
OB .

wen
Rionuor ee

 

 

 

 

pees | ZL

   

L

 

 

ewe oe tw) sony ay jo Adg

1890190 Sq Ae

 

 

oO wt D

  

G

erin.

BIFOLOO

Case

 

 

 

ane

See

 

Pree

     

  

 

Sy 2

“AVGSING4M |

 

 

eee

LAGE n

spelsodutos
aq pinoo yey} Sses6 NyR-<aavay jo suo}
LON 72 Apae pretty am read Alga

AVQNNS

 
viv @
oe |
er ft Ot
{tL Ob 6
ns
WS 5
bz Wabi 70

st YopW 0 e ' weer 6 G Suwon :

oe
ge : S

Karan

 

 

 

 

@ 0% 6
Ee el et

ao
®
“OAS
@onuor
OO oe 6 a .
wal ez we a \
ws ea @ l yw - oe AaCysUDIEIaA,
ww Ss 7 es
Iqtueleq < ‘ . ,
“oe | -
Le oz ng ‘ :  &
i a Lk o://
it 08 .
I- pc : : - ~ | ve an ng. €
~ x 6 @ : fo =< : = CG A

NY

(9) AoC BoUbIUEY [ [

 

 

TRE re be - a : oe ; i

QO a1 ; é ' : = . _ 4 - ,

2 € 2 : ‘ SS

o L Lyk A ~ Oo) : <

a” s ; y at a / : we

Aueniqey f < Co - vis mes “

ze 16 9% OC? OO (us ic L | . Jue LAD AdQ UoyrHOAey C L

 

Anig uoyoayy SuiSeq WOADYOIA JO isily

 

 

  
  

 

 

 

 

¥gao190 nome YC a , | \ a
- ol soa'sihos ity AD SIUIDS tty A eee Oh

Pee eee eS AENCEn

IFGNFAON

 

 

 

 

Case
“sadam

 

 

te 06 = Ms oar ~ \

LD ez zz.

 

 

weak Alana

SUOISSIWWA 209. j0:SpUNad ggg L-ordn
SARS VED SEISOUUALY-afQeLUWEAOI4
“ainyezadwiey nod WesGeiy

@

       

 

 

&

 

sulbeq-poZdDMYy,
©) 40g Burxog

 

7. $UIBOC JOM, [ C

 

 

 

 

/
40GIDH HD8d-

 

 

 

BAY SID6, MON

Le

 

 

 

SOWUISEYD

fe

 

      

 

 

 

 

 

 

—_ AVGSINGIM

t

V

a0’,

i

   

 

  

Pree

  

 

  
    

EACen A

 

      

               

Puneet
                         

wiv % ajoADaY OSA

108) MON BSOUUD [ a

OO
i
ON
SO
ON

 

 

SC VG

Onw adios my
Bo QL eine 2* 8 | Of

-
L wa Avg ip Buby oui aEiDyy Uy) CG 6 |

 

 

 

Sl Vi © L Cl

 

po]
2
5
®
uw

 

rl
|

 

 

 

 

Li
a Le 9% }
we a yA 00.01 usr)
RO | | POWNOIG SU)
dao ay
a LL OL} 3. Q / 9 C
Lonuor me
a penance ~
oe 6%
ee 2% ‘asnoy anos
Ob GE ueay 0} Ae peungeu ‘asodind-je ue

8] Bpos Bunyeg va}em pue epos Guiyeg
ytim slanpoid Gujueayd snod-gousday

AD SUD84A. MON | &

USACE EN BE ANSE eS Se ie RON AVON {1S

 

 

 

 

 

 

 

 
 

SIE

 

  
 
 

 

 

 

 

 

 

 

 

 

 

 

ID #: 1444

a
~

 

 

 

aNnr ore h

 

HOaviAl

 

 

 

 

 

 

Page 1B of 117 Rag

5

b/14

 

 

 

G
4

 

 

 

 

 

 

Filed 10/1

AVIA.

 

_&
4

7

Adwnada

 

 

 

 

 

 

 

 

 

 

 

 

)0134} Document

 

 

Cr-

Case 2:18

ONINNVId Jann

 

wady

 

ONINNV 1d Sans

AavnNnve

 
ONW IO Wily:

way

#

i:

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f) ZL ie

 

 

WP mhe ‘flee Ol

  

 

   

ccoentinecrerisacntien

Gs,

Sinvvax Had Slee

 

were

Hee HS

  

 

   

PRY “pr ee ae

 

voyage gh G + Vie

 

 

Corey IT) ah Lt al 11/3

 

  

 

Case 2:18-cr;00134, Document 77-5 , Filed 10/15/18 Page 19,0f 117 PagelD

Cpr) [pup 0 ee

 

 

] mand he to Conaeg |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SALON

 
 
Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 21 of 117 PagelD #: 1417 |

Gy AT-A-GLANCE®

Monthly Planner
2014

Thank you for choosing this AT-A-GLANCE® planner to help you
plan a well-organized, successful year. With this new planner, you can
start crossing off your to-do’s, managing your day and celebrating
your accomplishments.

For more great planning and organizing tools, visit
www.ataglance.com

 

Printed on quality paper *
containing 100% a “
post-consumer waste oe
using vegetable based Inks

 

 

ANCE
rec wih :
vegetable based inks. Reorder number: 70-266G

(ead propucts tc
Sidney, NY 13838
www.atagiance.com

© 2012 Mead Products LLC
Made in U.S.A.

 
nowl 9

         

JD8, MON B8eUIUD

 

 

 

 
 

 

 

 

 

Bex
iP phe ee
Reg 9hg
'

 

   
 

we
@ Arpnuor yh

 

  

soo

 

Nal ye L a“

 

Lt
ib ol 6 8
wt \

a
Cipquiedeg |
“Ql

 

3 Le
ye CC ce

|

60 |
|

|

 

 

 

Mes Ne eee

2 AWANWE

SEE

 
    
 

Case 2
 

Of 6% ary}

Ge ve el 50; J ~

gi--Z4t Ob Gt
tL Ol 6 a ot
on L . . ,

 

 

£ &
aT WS
S eunr |
HE see rea

le 9% St
a Of ol @

a

 

-
=
a

117
|
|

i
|
i
I
I
i

G

PFC. FB

4
{w) dog Boy / G

 

 

 

 

Page 23 ef

Me zi tt
> 2 g v
ADW

2 z

[

 

‘ADCS, SUYURIDA,

Nk

 

 

 

 

 

9 be eS
LO atte ot

BR LE COL 6
I= p oc @

~

I WS

 

 

 

 

E Aroniged

 

 

< if

AdWvnddss

Case 2:1

oo
QW wv %

fe) iz o a

BL. PL Gk OGL

epeo9 ¢ .

@

wows

© Aenuor .

aes

 

|

SAEED

~ QW) Adg UoHNyysuOD 7

Ad¢] Boypunos, CG

 

 

 

 

 

ANSE AEE

\

4 ue

nO ONE

 

   

“read Alena

SUOISSILUS ZONYO spufiod ogg or dn

anes Uva spejsoosesuy aqeunuesfiorg: |
“oupcieddygl Inofie Bolg

  

 

 
 

 

Sp 0% ot at

suiBeq Buyds:

 

mel Zt out

 

 

 

 

 

WOW ve
Ma ao

ZL it OL 6
Sr ek z
o

1 W oS

Ohioniqes

wh
So

 

 

 

er ae

HOUVIA

AVCLad

Case 2:14

      

 

|

pane

VAM T IEEE!

 

a :

 

 

a

      
   

  

 

 

  

=$69- 998
oy WX SE |

ZL

  

suiBeq aul Burg 4d 6

 

psaubeM Ysy

 

 

     

SEENKE

 

ce

 

AVGSINL

      

 

Oreo

 
 

 

              

eae

  

 

Me aS
2 9% GZ ye
6b St Zt

, ih wr |
Dy ool

Cy /
. Ce
Q) C : Jan 6 6 Ad] SOUDIqUIALLAR fshID0IOH 6 G ZL. G

 

 

 

 
 

, 6 16/807 XOPOWIO UIBISOZ f
Aod Yubg G £23) Anpuory 1ayso3 C 204803 /

i

Agpung Wijtd e |

 

SIDUOISSO}O1g SAUD YSTOIUD'

 

 

EES Spo
kero

  

AnpHy poog

 

 

 

 

 

 

    

ag pinoo ywyp-sses-p
WOR Pe ABB AOL

spfval'jo suo}

    
    

 

 

 

 

 

 

 

G CG L toa Sood dy

EN ee

 

are eens

 

Case 2:1
ova &

ve
Zt

O€ 66 8
Sf oo 1e
SL GL PL

OL 6 g é
ef z L

A L Ww s
—fequiajdes
.

2) ot ate at
ZL otk ol
Q S$ Pr ¢&
OG
aor ws
Re eusn6ny
wn _.
s+ -
Ge ot 8
De ie oz
gO ri et
Ne 2 9

 

Merz il
x i oW $
OD  etin
oe
=

Be. de 9. GZ

fin@ 6b ak

vin Gk Zk Lb

 

 

 

 

‘ADQ'S80I04 Petiny

 

 

(W) Ang s,iouow

 

 

at

Aas
oO indy.
anne

 

SRTERE

 

SE

        

         

    

oe

| AVGSaNH

 

 

 

 

 

 

 

 

 

    

   

 

 

EN EDCE eee EE AEN

 
a

@ Be 22 9 “FoyeM JO SUOHRH Op aumnbar
SOAS OB Ot SUEG ISO J8IEM 40 SuO|EH Ge-GI.
doer ek Bt Apayeuuxoidde sasgn Jamous. aynuil-g3y
pp ots ‘suleg diys' pur ‘ssamoys sap0Us ayel

‘MO
A ws

 

OG

 

 

Fe oe 8G
72z ce te

Lqge oi vl
(Tp 2 2

NON
st ei fe cemyorm\ Orh
“a 4 UMOPUNS 4p: SHO8G: OQ GC f
ae Gey YOPDWON 10 ig L

 

 

 

 

 
 

uy te 0&
1 Lo opt er suiieg fouling C

 

 

Ou
AD S,r0UDy ‘

ae 82
CLE eZ ze

1
In ét 9b St
M
[NQtE 6 8B

   

Apa 6dr

 

 

 

 

 

    
 

 

 

 

 

ON i. oO
Piece eee eoceeine

S

  

OA GUE

 

 
 
 

 

a

 

oO C UMOPUNES 15 SUE,
J yg (pia)

$
a
E
®
>
5
z

 
     

 

 

 

       

i WS
4S 1aqo99 -
a

 

 

 

 

 

   

ile
G
S

D
S

<<

 

F

 

ay

3
A
Ob oS
~~ 2
Crna
ey

N

 

re}
I
co

 

HL Re ©

 

 

ment 774

|

    

ueyy ABsaua-dJ0Ul-%499 4S1

LL sdoydey doyd | 1u3i9!

meee oN

¢

oo

Ve

if

Ss

 

0134

A EL a ee! a .

Hl] oo
=
wn

 

 
  

Ny
©) ecrpppund Le aS

TP AVGSanl | AVGNOW | AVGNNS

 

 

 

 

 

G

SEE

 

|
|
{

  

r-0
a
5

[Abd souepusdepul o

cee we

    

Case 2:18
 

 

 

wut! ©

Mie eet

 

 

 

Piz wz v%
@ iw oz st
Noi ct zt
mio ¢
D)

ioW S$

 

 

 

 

 

1aqopo

 

 

 

 

 

 

 

   

 

 

 

 

Pace

     

eee AV GIS .
i LSNOAY

EN

2:1

Case
bo 90 SE
SG Gb Ob
SES eb LE

pee
N

JOQUUSAON

CO
Tee

a Le> 9%.
2s 0%: 6b

SF! eh gt

'sqmnquejndas unty: Abiaue:
$991 %409:9SN Sang WHI wWaosaiONn|4
‘sqing juBipqueosalony GurAng Aq uead
Arana-2o9 j0:sbuniod noe queAgid

  

 

 

 

 

 

 

UMODUNS ID suiBeg
houpysoy ysoy

 

 

 

   

oe ons,
euiieg vuniny J

 

 

 

 

iy g -Gos
mow e
=1aqojo0
oe

Lope: 62° 92

Siew te
INGE Sk wt
How 8 OE

 

 

 

 

 

 

 

 

 

 

“a

2

Case

 

 

 

J yee.
ei ee

MAGIA daS

 

      

PST

 

 

 

 

©

Ee

 

AdGuORE

MAE

eS

   
 

 
 

BOs eB ez
bodt. OE SL
bor 6 8
Poe 80 t

Tw S$
ST, ‘
—hioniqe : . Use AAOIDH

.
De &

—e ot 8h

wD
L Lo 2tott
g

               
   

 

 

S$ v
oO
KH NS
qAipnuor

Sancti “umopains yo suiBeq
LUDHOUNYA JOSIE

Ang suoHoN padUn

 

 

eee ez
Oe. st vt
nde 8 ¢£
j

eOy 4
Crs
quisceq
OO

 

B

          

 

 

 

 

       

 

 

bat ze ot , . [

lee ob 6 Ex ouin6 |

Or e 2 : aor hyd. Rog spawns kL conan toe G [
= Cyr aed

Crows Fa a

Bquieron ‘

hee

$Ow e%

 

wae og al
Be eee

 

WPA soxal 8

S

 

 

  

 

 

 

|
\
|
By 6 9 ¢ ; Ds¢'Gunes proay
m4z t Q \ NOA yum yount wno« Baus y 42d
rw S$ Oye iN? J pe
Fowiajcdes | “cm ENN V UpROpUTS. jo -sUIBER: cae S 6
ae _pupyio (ea) 1 angaiy io, Oe oy

 

ENE ED BC

S YAGOLOO ©

sg AW GS UNH L Ene hea
 

 

 

gyre C2 ee

PERLE 91 ot
Bo 68
wpe & |

tT WS
pAlpniqe4
—— ne ered
4
Gls 9
(oz ot a
veNJet zt it
No 9 ve

                  

© Gy) ang vountonoy L |

NOS

 

rc

 

 

 
   

i
© Aaonuor

 

 

4 s

wieaced)
‘Ba ed

 

   

UAopuns iD sujieg onysy,
Ang sino: .
ADS DIAG

   

2
Ang voyse)g

 

 

 

SHI8% 12 oy
Oz 02 61
1Orv: et at

wt

Gufjaow ssauistiq
Soule sip-BudL acy UNgauaiayuog9ay

oulp2y oy ay, 1 | “uodae-aypaiys pue ‘papunoi8 Aes

  

 

 

   

 

 

 

 

 

     

7 Woo Bh . rae’
gieroie be gel (Le 0

L AVGUNLVS | AVCINS EEN

UIGAIAON

SAE eT ES

 

Case 2:18-
aviv &
oe ee
66 RM fo
22 1% 0B 6
Si vt et et
8 L£ 9 $8

cuapses

pue papa inOA’ oy xILLAyLIES-ou) DY
‘stueH eiqepeubeporg seyjo:pue“sdeios
POO} ‘saneay asry “end sodutEd B:LEIS.

r4)
‘a

   

 

    

 

sued DOZUDMY,
¢)) And 6uxeg

 

 

we
Gre ce ke

yl HF
@yr 6 8

Vayt © 4b

Mo
ep Ws
MApniqe,

OQ.

o& 9% GE
yor ot Bt

wel 2b tt
Ww

 

suiBeq ryuyy,

 

  

LC

 

 

ey? GS ob
=

 

HMOpUNE jO:sUIBeq
UD ANUBH:

 

 

 

wT ws
Aronuo,
oo
ioe ee 8
ve 82 fez
{ly 24 GiooPk
oré 8 Z
a L
TW Ss
ny
~wequeosc
within
= ve Mee
set at 9
zOiu o 6
Qe ¢ 2
TW S
aquieron

 

dddWs0I4d

Case 2:18-cra@p

 

 

 

 

 

AVGNOW

 

rns

 

       
 

avin “ GFOAOOY OSERIg

od ADIN [ C

 

LC 9G Sé

 

Ge oe & VC

 

QO 6 Agog af Bun ioupy) uyoyy 6 L 9 [

 

pee-SE9- 998
bh $3003

CL) apabwr ZL L |

aan,

KO ve EG 2S.
Ata at Sl [ |.
Cra 6 8
rl Bok

IRs
==Aloniqe,
Lhe od

Be % SE
a9)

(200g Ot at
a atout

£09 G FP
a.

 

 

 

 

es TW 7S a 0 L y 7
= Aionupe .

—

2. .

‘Se 62 8
VET ES 2S LE

4h Gt Glove

 

 

 

   

 

 

 

 

 

 

es ef nod yeuy's aha th uae tony

oe Ll Gy syonp id UY
LOWS

Gquieseq o Z

ms we AVGSANL | AVONOW | AVONNS

>
&
<<
D>
a
ft
=

 
 

 

 

 

 

 

 

 

a

 

% Padelb #1 1431

SK

 

 

 

 

Page 35 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:18-cr-00194 |[Dokcumertt.77-5 Hiled 10/14/18

 

Ie T=

ONINNV1d aan

ne

WadV

 

 

 

 

 

 

 

 

HAVIN

 

 

 

 

 

 

 

 

Advnegaa

 

 

 

 

 

 

 

 

 

 

    

© NINNVI¢ ann

AUVONYE

 
 

 

wy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

daaWasld3as

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHEV) WE Isnony

 

 

 

 

 

 

 

 

 

 

ocument|77E5 | Filed Lo/15/18| Pagd 34 of 117 PhagéID|#: 1442

 

| \

Urad /r) ATIF pO]
Gi -}] xine

 

 

   

  

_ dadOlOO

ONINNV 1d Jann ONINNV 1d Jann

 

Case 2:18-cr40013
 

NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Up AT-A-GLANCE

 
Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 39 of 117 PagelD #: 1435

@ AT-A-GLANCE®

Academic/Fiscal
Aaministrator
2014-2015

Thank you for choosing this AT-A-GLANCE® planner to help you plan a well-organized,
successful year. With this new planner, you can start crossing off your to-do’s, managing
your day and celebrating your accomplishments.

For more great planning and organizing tools, visit
www.ataglance.com

 

, . te . Printed on quality paper
S FI Certified Sourcing | containing 30% y pap
vasfiprogramorg |

 

www.sfiprogram.org post-consumer waste
SFI-01389 / using vegetable based inks

 

 

Reorder number:

70-074

ACCO Brands, Sidney, NY 13838
www.ataglance.com © 2013 ACCO Brands All Rights Reserved. Made in U.S.A.
Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 40 of 117 PagelD #: 1436

eFONVIO-Wly 9S

Oe 62 Be £2 FE
9% pe 8% 2% 1% OF bt
Be 4t 9k Gk wl fb at

 

 

TT e Tw
gtoz ludly waseeann LE Oe OG
a te oe 8

 

eee -,
/Z swoegounens 7 Vo
©) Ada Bujxog sOUUHYD sujGeq 1owiMA

 

 

*S d i M 4 WS

 

 

 

 

% % Ww iw oe st a audi ase),
me) JC él

 

Ao Gt Pl ek tok saa VER: / L 9 L G ,
fom sem et a 149) i) Uaopuns ip sujtiag ubyinuoy L hepa XO. Spo.
ez 4

ST Ta WS

 

 

fb Zio it Ob & 8 é
fo os rp 6 zu el G | OL 6 9
dee tind ednyppong jo uitua Aog eoubsquewiey OqinH poed
vloe Jequeseq

 

 

S d 4 ML W S$

 

 

 

 

 

 

 

 

 

viOe waWsOsAC

PS TeREINCE ae See

 

 
lowly &

 

9% GB

 

 

 

 

az 2% 9%
LOZ 0% ot Bl

mee el zou
|
ra

oz Gt Bt dl

el Zt tt ol

9 GS v &
NS
cor EWS
st ADW
a
He ee Le 9%
Cz i &@ ot
‘a pL el at
mH 49 ¢
Oo
ORT WS
hr judy
dd
a ao
“= te oe 6
Q, Add up Supj .0yiny uo
st ve e% %

Lo dt ot St

Tt o 6 8
OM c¢ zit
si 1 AW Ss
Oo yaw
|
on
Ie ve 8% %z
pi fi OL St
“lL Ok 6 68
oO )
vr 8 72
a IW s
qd) Aloniqe4
=.

Soe
M lL WS

oO
S Alonupr

OLE 08 8% a
Qe & w@ Zz
db 9k Gl owt
sol 6 8 é
OMe 2 1
mM TW S

8 lequeseq

 

 

i

 

Case 2:19

 

 

 

 

  

 

 

   

  

ex wolf 0 Fed
Se ies Ol ee

 

 

|

Pee aes

AYANYS

 

 

moe

 

ApQ sabe, MON

AV GSanH

   

    

H
ov 5 SS gery
“cope o.o/

 

 

 

 

<a £
a AVGSINGIM |

reno 9". #

\Z

proms ang ote

 

ase

be

ae

 

Soa

AVANNS:
aviv B

Oe 62 8%
ve €%@ 2 1é@
dU ot gt vt
Oo. 6 8 L
be!
Ay) iW Ss
wt ounr

 

 

                
       

   

 

st...

see Zz %

t 1S OG Al

Qn ek GL

Bf 9 ¢
o
——)___
MBL NS
a judy |
wo.

jie oe 6%
a” &% ee
Byft 91 Sk

 

opel eC - deo Pr
G CG CA) Aba Bop VC ete $US] XOPOYPTO UWiO{sOZ
ede

 

Zz) Ae vie S/Z

 

 

 

x

wo

* S00 spuepisoid 9 |

Appseupam usy

 

 

 

@ YoIDY! 7
=.
Ore $2 22
oR Zi 9k St
Mor 6 8
bee Zt V [

rn AD $,2U4UaIDA,
CAipniqe4

a
_ __
BIZ 9%
i)joz 6 at
pL e€1 @b al
AT9 ¢ ?
9

yrws

© Atonuor
tL

 

 

 

 

 

 

 

 

Pm

 

    

   

 
 

|

  

Me

a eae
TAdvnNddass

Case
oi 8 Le
wt Of Ol
SL pl el Zt
g £9 §

 

 

G 9% 9% Ste

 

8d}

x

cuyregng 99: 9 Le

Appung WiOd O¢

 

 

 

él et Zt
giootk Ok

S<

 

 

ADC SDM Du 1S [

    
  

uy

o yard
06 VK,coune NO [

ADPYbig 3,ze10ny¢ OnUeg

 

 

ERY OF) \
B

 

 

suiGaq sun, Buds 1y8yA0g ?

 

@ rz ez zw
at Zt 9b St

“fool 6 8
Mec zit

Swe

© Aioniqe4
1

 

 

 

   

 

 

A
x

 

IEE

 

 

|

       

eden e

 

 

 
eJONVIO-V-LY "S

Ht:

Ox 8 eye ee
Ge % wo a a 9
rLoct Zt tl a 6

oOo
TM 4 9 ¢ bp @ 2g
a

 

 

NSO aT
TGioz Jsniny

~~

    

 

le OF 62 8% Le 9%
Ne ve €2 @% 1@ Of 4b

~N. él 9 GL PL et Gt

 

m8 21
As a 1 MOT WwO
—Sicz Aine
€9———__-—__- 4
——————

1 of 6% &

Go ve fC c% te

 

WI pr Dawe

     
 

ADG quD|
ADG sIDUCHSSajCig BAYOYSIULUDY

    

0G

>
4

 

Lae 92

Pas 6L Bl £i Ok St vt
ey @ i ok 6 8 2£
, z 4

 

 

Le of 8% 42 9% Ne
L

ec

[Mai Si vk oft Zt ik OL

 

ah

x

484809 XOPOY"O U

 

 

 

a
a) Of 6% 8 1% %
G2 ve e Ww le O Ot

ed ae
Mo 6 8 £ 9 9g

fl 0
eG £
ad LM L WS

/
Lo pare?

0) Aopuoiw 9803

 

 

 

\

4a3sD3

 

§10z judy

 

 

fe Ok 6%

1
1c

ad

i £46 96 SE VE G2 ge
Dot Of é6t @1 ZL Ol Gt
R el

 

élLtk OL 66 8

 

 

 

SLOG $= Wddv

 

 

 

 

 

 

 
 

 

Bi Zk Sk
LL Ol 6
yo 2

 

  

jopoOWOW

 

 

 

,
' og 62 9

B02 oF ve et ww le

Ome at at 9

SL St vt Abg §89104 peuuy [

 

   

4

(2) Ang apo}aA

SZ

 

 

 

 

Veet 4i Ol 6 8 ¢£
7gs vy £ Zit

3 i 1M i WS
‘Loe eunr
On .

1a eecmeenranonsntnaneainanesaty
Ox & & we ew %
Z 2% 1% Of SL Bt At
IWEt vio et og otk oot
5% 4 9 ¢ & ¢
— 5
Oe
3Oy OT OM TUAW S

 

 

(W) A0g susyiow
ABQ S$L84jO/Aj

 

 

 

 

 

hraa.yafine.) 2
ah LA Dear

GA) Avg 10qD7

 

LO¢ AVW

REIS [

a

AV Glad

L

 

Gap Ang pigend 30 ayjoe

  

\

 

     
 

dy my) gon owe

iene

 

\ he
Se EE

 

 
 

 

BE
Sa

 

Lage
Vow %
8% 42 9% Ge
12 Of 6t Bl
ve €b Zi lt
é 9 S v

QL, =
ye DW's
xt s leqolp0
sd

             

 

 

 

oe of 82 Le

Oz zis a

Ayot Sk ov St
M!
om 8 ¢ 2?
Oz i

M - WS

I~ sequiajdas
a.
a m _
49% 97 ee

oO

con BL dt ot
ZioLL OL 6
st

 

ie % & %
“SezZ Zeb
ast rt ott Zl
“~8 £9 ~S

oe ws

() Aine

[ —
of 6% 8%

LOZ 6% 2% 12
peal 9b Sh ot

 

Bye ech

 

 

C)e2s LI 9e,4,

 

 

 

by

)- & HE

ay wv:

A

           

 
 

UMOpUNS {6 sUBeq
UDPOWDY JO {sity

    

Seq iewuuins
Ag sueud4 (

 

 

   
  

 

 

el

 

 

 

Avg Boy |

I

Ss
L

 

 

Peo 6 8 Z
wet @ L
Ste
Ml WS,
®
e eunr
a
oO icy
O& % % Me
Aw os a a“
ey ee en
sto 8 vy ec
9
aM 1 WSs
Oo ADIN
1.
_

 

 

 

 

Ree!

 

 

 

 

 

 

x

AVGNNAS
 

NVIOW LY &
Tt

9% .GZ Po FS 2

athe: 2 ot ot
a) ol 6 8

prt et

lo lL Ws

TH I6QUISAON

Le

 

 

CZ te 0% 6 BL

Gor et ww
Or 9 GS PP

NR

Afra tT ws:
@ 18qo1KO
>. .
—Oo—_____,,
Qloe 6 %
ve ef W@W 1% OF

 

MOV Gi vi EL
ode 8 2 9
—

[Ke |

sim i Ww s

—
© Jequejdes

x Gee Fe

Webi BL LL OL
dbz u ol 6
9 S vy € cj
wo

MW M L Ww §
N jsnBny

em

sa lomaapeeencsnnnenorsememeiant
of ez a2 ue 9%
Haw 1% Oe ot

os vi et a
S 8 £9 8
Ai
TM 1 WS
Aine

 

 

 

=
oO Of 62 8%

GQ)ve e% 2 1%
ast ok OL pt

 

Moa oa ¢
@or 2 t

an TAT WS
N eunr
——

 

  

vio bh: & - Blil

 

he9~ Ud jens

 

 

      

 D9G
om

umopuns jb suibeq 44 10 (p13) l [

 

  

With ‘

op woINd WE
WW witb hs Oe
ane) wi oD

 

Ang souspuedspuj

SESS

 

V

 

 

‘M~ wd 5 Si 8

 

      

 

 

                   

   

 

 

 

 

  

 
 

spAviowl B

OG

 

 

(ea eg) . fag

Go

Le

OF

 

ypar) Gee,

VS

eC

 

 

tT

Sie or 6% 8 ee
re eS Oe
Hhit 9: si mt et
Q 6 8 Z£ 9
—e t t

ei rr
G  lequessg
o-

s oe 6z

4% SS Me 8%
qiok Bt Zt mt SL
Oz tt oa 6 @
cos Fy © 2
stim 1 wes
wo JOQUISAON
Te

Qo 2 & ww

 

 

 

 

GG

 

8 |

ZI

PL

 

Lot
oi wT Ws
oO JEeqojoQ
a
3 ob 6% et Lz
rt st wm We
Lhe ot gt om et
o 6 8 £ 9
We 2 1

S|

 

 

nh! w& Iw
‘nd laquiajdes

1. ante at —e

ec enenr
Oe ze Wx
Ez 6 BL dL
De ze uo oo 6

3

 

 

 

LL

OL

 

 

oO .
Oo 9 ¢ v € z i
QA. De
iM it W S
isn6ny

 

 

  

o% ISNONV

aL s015°R2

ect aes

 

 
  

ee gee|

 

 

Oe ae

 

ant

3) Aupion ola

©

 

 

 

 

 

 
 

LONVIOVIY &

4

et eve

en
Her ck a uo

Os ve

w os

ge
z

 

6 8 Le

wz ts 0

Gi bl et

6 @ £ 9

\

i a
Jequieseq

£117 Pa

Nn
el

90

 

. we 7 OG

o oe 6%
9% SZ VE 2 BW
OOo: gi LL ob Gt
Zot Ob 6 8
$ bp £€ @ |b
tom I WS

JOQUIOAON

 

wos
Jaqopo

oe 6% 8% 2%

we 8% WW 1

Zi OE Sk bl EL

oo 6 @ £ 9

6 2 t

OMT WS
Jlequuejdes

134 Document me Filed 10/15/1
ZI

|
i
|
;
i

ke Me
Ow s 8 a 7
cock Zt i ot 6

y
“
9
a

©
°%@ ad

 

SC

Co fag

VG

 

Ol

8 L

(reey/ieg) A
al

OF

OG

8¢

LC

 

tay

UMOpUNS 4D sUIBEQ

Dupy i (pig) :
suiBeq unyny

my

umMopUns JD suibeq
anddiy wo,

 

i

(Ww) ADg couepusdepuy 9 L

‘ay

SI

Vi

UMOpUNS {0 suiBeEg Ce [
UpubUsDY Ysog

 

ai

AGG joHIDg

LL

\Gag 0 +9
—~vd Shiel 8

art

Ang togo}

 

 

 

SRDS

Waldds

 

USACE)

 

senna ene eet

 

 

 

 

 
 

COINVIO-Vly

STO _

+o

a &% 82%

+ 2G Vo 8% Ww 1B

thet a ot ot

Qua 6 8 £

=r € Zt

© TM It WS

s Atoniges vonon sd LD Oe OC LG 9¢ GC
Fs

 

 

 

 

 

vo
Ol 9% ¢ » &
oO

LOT mM 1 OW Ss
wo Aonuor
oo

G a

Qlie co & % &

be 6% WW Ww 0
cof 9% Hm Et
cdo 6 8 4 9

 

 

ines 2
oioM it Ws
oO Jequweseq
ay _
oO Og 6%
Le Ge pe ee ew
Lhe es ato ot
Zoi ob 6 8
LO s vr ¢ 2 bt
~ TMT Ws
Mm JOQUISAON
~~
Creer enaentet

 

Dez wx 2 %
Ezz wz oo o a
Dot rm oct zt ott

 

8 ' é 9 g vp
QO Tm 1 Ws
a Jeqopo

oO £ & ez
Ow @ wz w ow
wld ol Gt om et
On 6 @ £ 9

 

N Jequisydes
Qo

 

  

Aog SUOHDN PeHUT VC

UMOpUNS JD suiBEg BInysy

&C CG

 

roo bI AAI
eed porn |
celts

ie Ses gt}
op Holy) of’. el ofl!

OG

Ol

ey

8 L

 

ae

rane eh /\

Aq S809 {OUOYON

Gaya) 9

Ql

umopuns { sulGeq V [
WUDLDUNIAL JO ISH

el

 

LL

 

OL

      

hy

 

 

  
 

Daee eae

WY eIGOLOO

 

  

KEE

  

 

  

ee ee aeae!

           

 

  

Leese eee

EG

 

 

  

 

  
 

PONV IO-Vly

 

 

 

 

 

Yo
jie of 62 8 &
2 be 6% 2 1% O
Hh ot stom et
OQ 6 @ £ 9
=e zl

& MT WS
© YoIOIA]
s 6% 8%
Le eee Ow
yet LL OL ot ort

6 8 ¢£

 

 

 

12 0% 6 gl dt
cov si zt ott ol
cde 9 ¢ ve
—
io M Lt WS
oO Aionuor
a—-—_—_

Be os 6% 9%
rz ee Oz Oe
Lha om st wm et

o 6 @ £ 9

LNs 2 1
Se

 

Ni MT W's
‘nd lequueseq
ee a
(Serene
® oe 62
Coz GZ pe 6% 2
Der st 4b oh ot

Oo:
Ziotk OL 6 8
oO

OQ S$ vY £ @ L

iM toeW §

 

 

 

 

+ JOQUUISAON
(6.0 ana
Be a £2 9% 9%
Ox 1% o% 4 at
wbSt vi et. ZL tt
Oe £9 G v
a!

sim TW Ss
WN Joqopo

ay oo —_]

   

8¢

LC

QC

BuraiBsyubus

Of

OG

 

Cy g_-
ngs

 

Lc

OG

mg ws
Ol

 

8 |

 

 

val

70

CL

—~sepy
é

GI

S|

 

 

 

  
 
 

|

La
eae eee eS

9% AIGNIAON

brer-GE9-998 502143 wy,

 

  

enone, Sone
AV Glad

9

 

  

 

G

SK ae

 

cs
«3
«=
es
ce

(4) hey

ava SPA

       

 

pk

UAE CE ee

   

 

AOC SINGS iy C

 

Ang suing ay [
spus oui, BuIADg jyBYAOG

  

 
 

ogPoNviowiw &

:

9 Ge ve
a & &
, W 0% ol et Zt
He ori et ti uk Ob

QO Z 9 Ss v ec
OTR WS
Udy

 

Le

8Aq SID84 MON

OE

OG

8¢

LO

 

 

 

{6 O& 6%
Vo ES 2
Zi OL Gk

of 117 Pag

HL] ©
SN
Hl
=
a

 

6% 8%
Go ve 86 C 12
et gt 9L Gl bE
fb Ob 6 8 £

/18 Page 5
|

1M t WS
Aupniqe4

fo/l
|

8 % % GZ *%
Z 0% 6 BL Zi
Loeb Zt tt ob
£9 Gp €

—~T mM TOW Ss
Alonupr

t

 

 

ie of 62 8% “
ve 6% Iz 0%
i 9k St om et
ob 6 8 £ 9
€ Zt
1 WS
Jequeseq

ocument 77-5 Filed

3

Of 6%
96 G@ ve CS 2
ol Bt ft Ok St
@t it Ol 6 8
S voeoeg @ U
1M lt Ws
JOQUIBAON

-CrsQ0134

E

sulBeq onZ7uDMy
(2) Ao Buixog

9G

spusuy

SC

VG

CC

 

8 |

OG

)

suiBeg Jor,

Lo

OG

 

al

 

 

QZ AIAWIOIA

  

(WW) ednjpppng jo Ubi, CG L

S|

Laoyng Sper VL

EL

 

 

 

 

pee ae

 

  

  

MCL

 

 

AG GouDquieKuey iOquD}Y WOO [

UMOpUNS JO sUBeq YDyYNUD}Y

9

 

 

        

 

 

 

 
 

 

 

 

 

 

 

 

L449

 

 

4

 

 

 

 

 

 

 

 

 

 

Li2Sh-

i 117 PagelD #

W

QFIF IC, noe

 

 

} / Ml_Qe
A V

w

OF)

a)
7

ol

 

StS Saree 3G ere tal

 

 

 

 

 

 

 

 

‘a

oe

4 .

ot gry
vice el FF |

se

  

 

Filed vay Pag
A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

  

         

 

 

 

 

 

 

 

 

 

 

LO

Mm

i

an

m

€

>

Oo

O

i

mo

<

oO

CO. are oH

wl ens PEE EA

2 Lb J

4 Cerro wey] Fra CEPA
SF Ti? At PSST LET
UF

3NOHdaTaL

Ca

SasSaaqqv ANY SAAVN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LE Of 62 8% 4% 9% Gz OG 62 Be Le! | oz Be Ez 9% Gz By My Of 6% 98% £2 9% Ge
ve G2 2% 12 0% OL BL] | % GW ve C2 We te OF} | 2 iz Of ot Bi ZL O11 | ye Ez Zz iz OZ BE BL
Zi OL GE WE et ZL 1k] | OL BL Zt Oe St PL EL} i ot PL eL ZL tt OF 6 Zt OL GE PL GL 2b tt
Ol 6 8 £9 ¢ Pb Zt Ok 6 8 L 9 e269 G¢ vy e z]/loe 8 £9 ov
a oP é zi ne € 2 ot —
sa iM 1 WS Sg WT Sg M Ws s a7 1 MiAWS
aaawso3d wet WG w3eOL00 ag SLd3:
{€ 06 6% BZ) | OC 62 Be Le 9 OZ Ne GE 6% BL le Of 6
a 9% GZ ve E% % iz) | ee ew iz O AL BL LL] | GZ ve ES Be Ie OF BL] | eZ LO GZ He EZ Uw
Of 61 BL LL OL SL PLE TOL SE PL CL Zi al OL] | Bl Zt Ot Gi pL et at 2 OF Ol BL ZL OL Gt
el Zt tl Ol 6 8 £ 62293 + € 1 Ok 6 @ £ 9 ¢g peek Zi kk OL 6 8
9 8 vy © zt zit pie zit 49 S$ ve 21
sy IM TW S s II mM Tw s s F TM ITA ES $s ¢ i MEWS
isnonv Alor anne AVIN
OG 62 8% gz 9% 9% ve le Of 6% 82 Ze) 6% e2] | OF 6% BF Le % GF My
8% @% iz O% OL BI Li | | 9% GZ ve ee ew le OF, | H 9 GE we ez 2 Iz] J oe az IZ Of OL BI AL
MA Gl vl Et Zl tl OL} jor et di Ll Gl wt el; foe oi ai zt i st met for gt rhe Mt ul OL
6829 S$ re Zuo 6 8 LO el Zl itol 6 @ & 6849 Sve
zou _ sv g é lL a Zh
s a MOL CWTS od LAS SoS DMT WS Sua TM TW Ss
Widv hott Auwnaga AUVANYT j
1 OF 6% B% LZ Oe 62] | (OF 6% BZ LB 9% OE Of 68 & Lz
9% SZ Ve EZ Be 1 OF} | Be Le 9 G we ee A} | ve CB e lz of st att | oz oz ve Er ez 1%
Ob Bt LE OL Gt PL EL} | iz O% Of OL LE OL SL! | Zi OF Gt mE et zt tit | ot el Zi ok St wm ct
Ze ik OL 6 B& LF vi el Zi tt ol 6 @ ol 6 8 £9 9 & Zi dk 6 8 £ 9
GS pe zi 29 Gv eet € @ t G be ti
$s 7 i MI WS S$ 2 1M i WS Sa LM LAWS s 1M i WS
aaeW303d UGNJAON wIGOLOO aaeWSLd3s
6% 8% LZ 9% GE Me Mee 1€ Of 6% 8 1% % Of 4% BZ] | OF 6 BZ LZ W GZ Sz
2 1% O% ot al Lt 91] | Ge ve o% Ww sz OF SL! | Le 9 SF ve ee zz it] | ez zz te OF ot a AL
Gi pi el Zt tl OL 6 Bl Ll ML St pL EL ZEi | OZ Gi at 4i 9 Gt wLE | ot Gi mL et Zi tt ae
@f9 9 vy © @liuoeesesgog fl Zi tl Ob 6 @ £ 6@a@L4983 ¢ e@
1 poe Zit 9 Sve zit zt
$ ¢ 1M IWS ss LD mM pws SFT mM TW § soy TM TW s
isnonv Aine anne AYIN
OF 6% BL % te 06 62) | if OC 6% BZ LE H% GF
GZ ve 8% @ 1% O% G1! | Be Lz 9% GZ ve es Wi | ee LZ 9 GF pe ez eM] | pe Et Ww Ie OF 4 BL
Bi 4t 91 Gi vi ei zil | t@ O@ Ot BL Zt OL SE 1 OZ 61 BL Zi OL SE) | Zi OL SL PL el Zi ott
lo 6 8 £9 8 vl el ZL tl Gt 6 8 vl el Zi tk OL 6 @ a 6 gy
poe @ i £9 9 7 © ZL £9 S$ 7 6 zt ez
sf I™M 1 WS sy TM bows $s Ff TMT Ww Ss sa ws
Wad | HOU AMY
GLO?
tg Of 62 9%] | 6% a Lo 9% SZ FE Me Le OF 6% 8% 42 9% Os 6% 8%
42 9% GZ we EZ eZ 1Z| | eZ 1z O GL BL LL OL | SS ve ee ZZ Iz 0% al] | sz 9% GF Pe Ee ee IZ
Of ot Bl fi FL SE PLi | Sk Peet Ze LL at 6 gt di ot St wl cl @t| | oe ot et Zi ot St ope
el Zi tl Ol 6 8 Z @ £9 Gb £2 UO 6 @ 29g el Zl tt OL 6 B EZ
9 9 bh © zt t poe tt 9 S$ be zi
$F 1M TW S ST TM TW Ss 8 a iM TW S $ iG iM IWS
yagAdoiag |_ 8a8W3AON uagO190 vagWaidas
Of 6% 8% LZ 9% SZ Mw te OF 4% 8% L% Og 6% Le OG 6% 82 £% 9%
82 %@Z i OF St Bt Ll | | 9% Ge ve ee ZZ te OZ) | Oe LZ 9 O% ve ee ez] | ve Et ze te OZ
OL Gt vl el Zt tl OL] | ot gt Zi ot St wi et l@ OZ Gt Sk 2L 9L Ge] fat ot St wL et Zt
6829 Gb Ee zeit ok 6 @ £ 9 vl el Zl il OL 6 8B oo 6 8 £ 9 SF
zou gS re zt £9 S$ he zt © Zt
$ a 1M i WS s 4 MOTO WS $d iM TAS rn ae
isnoany Aine annar AWW
Of 6% 8 L2| | o% 8 LZ 9% GE My My 82 d@ % G2 ve er lf OF 6% 8% L% 9%
9% G2 ve ee ce iz c@! | zz L (2 OZ st BL Zl 91] | SB ve C% Zz Iz O% Ot
Gi 8, 41 Fi Gl PL eL SL vi Bt cl th OL 6 Sl gt SE Gk PL Ek Zi
zitl OL 6 @ Z 9 8 £9 Gy € Zio 6 @ 49 8
spe Zl i poe eit
Sr Tea rw s $ iim $ si TMiW Ss
Wadv i advises ASVANYE
j

 

 

 

 

 

 

 

 
2015 - 2016

 
Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 55 of 117 PagelD #: 1451

Academic/Fiscal
Administrator
2015 - 2016

ATA CN =

a your life. Take note.

 

What’s your story?

You've got appointments to make, places to go, and commitments to keep.
You have big plans — plans that guide your future.

When you write it down, you make it happen.

it’s your life. Take note.

 

= Made in U.S.A.

Printed on quality papet

    

SF Certified Certified Sourcing containing 30%
wun. a org post-consumer waste lad
i a aya88 using vegetable based inks

* Under normal usage, this improved paper resists ink bleed with common writing
instruments such as pencils, ballpoint pens, gel pens, felt tip pens and highlighters

 

Reorder number: 70-074

For more great planning and organizing tools, visit wwwe.ataglance.com

 

ACCO Brands, P.O. Box 290001, Dayton, Ohio 45429 www.ataglance.com © 2014 ACCO Brands All Rights Reserved. Made in U.S.A.
 

Document 77-5 Filed 10/15/18 Page 56 of 117 PagelD #: 1452

fase 2:18-cr-00134

eFONV1O Wily

Sd i m® TAS

 

 

lie oe 6 92 2 9% 92
pe e% @ it 0 4 Bl
dL 9 GL ove ek owt ub
ob 6 @ £ 9 Gy

$ 4 iM LW Ss
Sloe 1aqopO

 

OF 62 82 L@
92 S ve £2 2% 1% 0%
ol St fb Ok Gt orl et
fioik Ol 6 @ £

Sa il Mm l WS
Slog lequuejdes

veer tn rr nd

 

 

6 8 22 9% Ge FH, Fy
a 1% Of SE BL LL Ot
Sl we St @t bt of 6
8 £9 G bp € 2

‘Sa 1 Mm Ll WS
SLOZ isn6ny

 

 

 

 

 

 

 

 

(>) ADpHOH SAID

 

 

 

 

 

 

 

 

 
 

fiiriowav

=f
dediz
“Oz
AEN
fay
o

om
©

 

9% Ge My
6 Bk fb
Zeotk OL
G rp ¢€

1 WwW s
Aionuor

30 ®

 

 

OG

LC

 

 

oo
—

 

woe 6% Be Lz
vedez 2% 1% 0%
Hl Gt pl EL
os @ Le
Bz 1

LOK T WS

® jequeseq

>
0
Oo

 

 

Oe 6%
9% Sl Ve 2 2

Ha av w% st
ia oo 6 B

INr © zt

wK 1 WwW S$
© 1equieaon

1

 

 

o-
Aye % %
1% 0% 6L et

yi et ot tt

-5° Fil

é 9 g v
Tt mM Ll W S
™ — jaqoypo
—~ fer
oe
“OT

Oe 62 8% L%
& £6 2 1% 02

Dx St ve et

@
M 1 W Ss
4

2D eeeenacimnacmemnaneel 4
—}-—
@ xz wz

@ 6t Bl ZL Ot

@i ott OL 6
GS PF € @

QW a we

9G

 

 

UMOPUNS 10 sUiBeq
inddiy wo,

 

 

 

<

 

 

 

70 PPL OO

Woag OK} Sh8!

 

QC
x
So
L
*
f

Aad 10GB}

 

 

 

 

 

 

 

SELES

 

 

Dee sae

 

 

 

 

 
 

 

  

 

 

 

 

 

 

          

 

 

 

 

 

 

 

        
 

                 

 

 

  

 

 

 

 

 

 

 

 

 

 

   

Bivie-vav “=
= «2
ad 6% 8 . .
¥ re 8% 1 -_—s
A “Loo St opt q
ob 6 @ £ es + ‘
Mme zt a
tym 1 WS ee :
& Aioniqe4 uoemoton [ me
Pe & % @ Me , es
tH oz 61 el Zl
Mee el oct lt OL es
Oo ss ¢ =a
aT WS =
cab) Aionupor -
—
Q. og 62 8% 2% Ang SUCHON PeqUN VG
ve oS 2% 12 0%
@ on st m et
wy 6 8 £ 9
wz i
wha A
s mM 1 WS
Jlequuieseq
ao _ /
Do 6 JS |
oe
“Fe SZ ve GS Ww :
Le et Zi 91 St h y | k 9 [ umopuns jo suiBeq e cwysZou ou koa
ZL il OL 6 8B wer) © po temeaevowen HOUBYMIN JO Isis L L Tog sneuumes” G L [ L
Le) ee L,
Mh mM LL WSs i i
™  jeaquieaon m . i
Ye _ ? {
1% 0% ot BL =
= ve et 2b tb : 7
®t: 8 ¥ =
Qe. Ol (6 _
1M IW 8S +S  >I°o pS
st Jeqoppo *s .
bad pencncaeeroensscecmmmnestisitet €..2
on gies
© ce o& ge me
@ ew 1 .
ME OL SL pL el Lad
Ye 6 @ 2 9 se
Oz t BLS
oy Oe
aM TW Sa
NI jequejdes O Z “
oo Ao 3

 
LO
LO FONV1O-V-LV

|
|
|
|
|

ie Of 6& 8% Lt
€% 2% 1& 02
Zi 9 St ph EL
ob 6 8 £ ¢
€ @ L

elD #: 14

 

 

 

 

 

 

 

 

Qe
qi Mi ws
oO YoID|A| OG
Mo _
4 8% 8% tt
o
a BH WL
Ow 4 2 st wt
ml a6 8 ¢
mrezit
w tM oL Ww $
oD Aipniqey
&% ZK se YS
12 oz 6i Bt Zt ft
vi €£ Zl ut on Pe

M Ll oW S$

E

|
|
|

|

ed 10/15/18 Pa

=
LL vz

at

LO o% 6 8 £ 9
m2 a
mR tM Tt W's .

Noe oO
==

oN oa
= AN pw

oe)

 

Case 2:18-cr-00134 Document

 

 

 

8% 26 92 Ge

PL EL 2k okk

M Ll WS

|
|

9 ¢ p 'e

Ayonupr

 

og 6 8 ¢e
&% 2 le 02
SL St PL Et

Jaquiecegq

JOQUIBAON

 

{@ 0% 64 &L

£ 9 G PP

a.

$ = a

 

S|

 

x

Eo Tah

 

GL

 

 

Jaqopo

 

 

DR AeeT Ea eS

G UddWAAON

 

 

SS

 

 

  

CO’

 

 

 

 

 

SUS SUE Buiaog 346nAog

USACE

     

AVGSING4M | AVGS4NL

  
 

 

 

 

   
    

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

sFONV19 Wily
ob 6 8% 2 % GZ ve
(© |e @ t% oF 6 BL Lt
LO |o st vm et zt ut ok
+ 6 8 £9 GS wy E
ae é t
this 4a im Tow s
ane ludy | 9Ag S08, MON
iL at rt
Q@ oe
& ie Of 62 8
9% Ge pe €% WW WwW OB
qC 6 st “Li OL St wt et
a Zlotk Ob 6 8 £ 9 /
Sr € Zt ~
esac :
[er
& 90% YoIDI ©
p a rage seus C TT earsrre C
BWW we Mw *
oz ok Bl 4t OL St wk Cea ie Sw A)
om et ua 6 8 fe ;
/ 9 G¢ bp © Zt
co $s 4d 1M 1 WS
s 910% Aipniqe4
Au oe 62 8 2% % St %,
© € %@% 1% O% 6 BL LL
6 QL SL ovL €L Zt tt OL
. 6 8 £ 9 @¢ v &
L zou
LL | SST MT WS
| 9L0% Aionupr
Lo —
I
baad le 08 62 82 LZ
™~ 9% GS ve €% Bw 1 O
c 6i al 2b OL SE wi gL
Miz uo 6¢e¢ 2 9 Spey ©? 8 ~
Gy € @ joaéjoity cf *
= a Ga) adnjppong jo uiBiA W Q Abg eouDiquaUieY JOqIDH rece / umopuris yo suiBeg yo ynuD
S | s10z lequieseg
Q a . .
: of 62 ,
St | ez 2 9% o we et 2
oO 1% 0% 6L BL ZL OM Gt
oS ppl ek Zt lt of 6 8 f .
oO } £9 §$ FP © et , .
LL va $ i 1M 1 HS wt o.1\ .
© | stoz JOQLUBACN ' | .
ob +s AO V vig L| Sh alt aE
AI a eS Pei @7 ee ee a Tere! _ AVOQSINGIM | easel | AVGQNOW | AVOGNA
ies
yoloz asaW3IO5d e-
a

 
 

sFONV1O-WLV

 

 

5 l€ O€§ 62

<i 42 9% GS ve 8S 2

ty oc 6 Bi di OL GE —
avi CL Gt otk OL 6 g

HE 5 g yp 6 zt Ind 7 0 ) ahaa

( 9 d it M i WS .
Boz ADW OF] < week? 6G
‘p——

—

re

4

4

Lz

o
Sule «
3
=
“

 

Abg ‘at Buy sayy uo 9 [

       

 

(ee oe ee ee Oe
ez 2 i oO 6 st Zt
Gi ve et Zt tt on
49 $ ve
iudy
| —_— a
2 le of 6% 9% CG CO ,
cI A
'

 

 

 

 

 

 

 

 

 

 

 

 

CTT HTT Ws

Jequiecegq

      

 

  

 

L

 

 

x

Loz Yo. x
es
ee
(@)
4 oe 8%
LG we Swe we we
as ol St di OL GL pL [
Fl Zi it Ol 6 @ ¢£
Ls ¢ ve zt
sia I M TW Ss .
LOL oz Aipniqe4
Os 6% 8 42 9% Ge My
Ge wz iz o ot wt at
2 St vi ei Zt tt ot

@ £9 ¢ vb &

: ! g
Ba ws MGA ol
(O02 Aionuor
St le Of 62 eB
7 Sl ve 8 BW ie 0
(ee eT
Mi ito 6 8 £ 9
swoop 6 zt

re aen nie:

WA's mcs g

 

 

 

 

 

 

 

 
-5 Filed 10/15/18 Page 62 of 117 PagelD #:.1458.——-

 

 

eFONV19-Wily

 

 

 

 

 

 

 

 

 

 

Of 6% a LZ %
G% ve 8 2% Le oO 4l
Bi Zl 9L SL pL Gt ZL
LL Ob 6 g Z 9 Sg
voe 2 4
s i ft M iow s
90g Sunt
te 08
a £2 9% SZ we E% 2%
(@ 0 6b @ “i mm Gt
vl et Zt tt ol 6 8B
£9 G vo ¢ @ t
s i rm i ws
9102 ADW
Of 6% 8 2 9% 3% ve
ee 1% Of 6 Bl LL
OY gt vi el Zt ub ot
6 g £ 9 Ss v e
eo
s ad 1M 1 WS
9L0Z dy
te Of 6% B% 2
9% St ve 2 WW IZ 0%
“Let ZL OL Gt opt EL
wou ob 6 @ £ 9
S poe zu
say 1 W Lf WS
9102 Yop]
6% 82
9 G% we C% @ tv
OZ 6 Bt di OL St vt
et ZL tk Ob 6 8 ¢
i
$ a I MW I WS
9102 Aipniqe4
oe 6% 8% £2 9% S@ “y
e 2% 1% Of Ht Bl AL
91 SL pl el Zt tt Ol
6 8 £9 G be
z 1
s ad 1M iw s
9102 Aionuor

 

 

Qa) 40g Boi

 

 

 

   

ADQ) sHUOpIseig

 

ADETS,@URLIEIDA
£ Le

 

 

™

ADGA MON E8BNIYD

  

ee

 

 

 

Case 2:18-cr-00134 Document 77

| |
9L0e = AdVNe

 

 

 

 

 

 

 

 

 

 

AD Abg uoyniysuo3

 

 
eFONV1O-V ly

 

62 8 L2 9% 9.x
@% le OF OL Bt Lk
SL wl el @ tt Ob
£9 § vy eg!

HE 4489

g
L
4

M t WS
Afar

oa
N

 

 

(pen, pee“)

Neo eal OC

(2) Anpuoyy e803

  

8¢

494809

 

 

12 Pagel
aq
& 8
ga
aa
R&
2a

2r
2
2
x
2
2

e
4

 

68
oa
N
o
c
2
5

 

Applig POOH

 

 

GA) Peruesqo
ADPUHIG 8,zZ6.0N¢ OYUOY

  

   

sujbeq Guuds

 

po G
o le 08 6%
& % 9% GZ ve 8% ze
of 6L St Zt ML St
vi ei @ tt @ 6 8
Mos r 6 zt
J tO ROTATE
Stoz ADIN

 

a a
A A
-— ©
NAW
on
aN
oo
- iN
ow
=A
mh Oy
- a

ADG £,.4914Dd 1S

a

        
  

suiGeg jue}
ROPOUNO WSS

   

 

SURE SLU,
Suyaog juByAog

 

Filed &

 

 

 
 

© i tM I Ws

rv epa4

ep

Costa 1e29-

 

&

7%)

   

 

  

 

= 6% a
AI % WZ WL
@BOauaamwa vm
@ zioil ol 6 @ &£
Se og yp € Zl
TM TW S$

7
Roz Aipniqe4

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Oonviow ly

 

 

  

 

    

 

 

 

©

tc

a le of 42 9

oo GZ Pe €% 2% 12

ae gt 2b 9 Stovt

Quon e¢ ez

my 8 UU g a

Or wT AS b-xayeaN\
b ey

© gsnBny O C Ang siDUOHsajOig GARD YSULUIDY G

N, oe

 

Ang yyo3
UNS yO sUIBEd IBAOSSDg

 

 

clo @ 295

 

 

aos
S28
- rel
= nN
2 x
bs a

2
a Q

ny
© Nn

—

 

Hho
vt
oo
N

Too
= AN
orn
NN
aso
=~ &
oo
= Ot
now
- A

nN
oO
wo
7
Co

 

 

 

 

 

 

C

AVGUALVS |

Ang soos ivdy

Ree ree

 

ese

 

of
SERCE

i

IT ert
Ean

b

eC

      

 

x

pomeiNex

 

Le
mene

 
 

eFONV1O-W LY

 

 

Of 6 8 £% 9% GE
ye €2 @ t%@ of oi Bt

 

 

5 of 117: PagelD-#:--1461

6

 

 

 

 

 

 

 

 

 

 

 

(WW) Adg 40g07
48}SD9 XOPOY"O WaysDy

 

 

 

 

Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page

 

 
eIONvIO-W Ly

Bu shee OFS

 

 

  

fe Of 62 82

GG

pea

verw

(o@qeng) Apa aysydbg ude 1g VE

SA3lléa2d
00.Q\

; Wh
“pe-ve

wh too! [Poe

 

       

 

9% G2 ve C% ww lz
ol Bl 2b OL St wl
el zl tk ob 6 @ 2
OO s v & 2 ft

i a

Jsn6ny

      

Oo
N

 

 

8% LZ 9% Ge Se
Sah dk
vio gl @t ti Ob

 

suiDaq ieuuing

  
  

Apg sJeyjog

 

 

Ang Bpig

Lag erS

JA HPT

if

CL

 

ule o 2
nN
©
wo
7
oO

5 .| Filed £0/1b

°o
a
Zz

fj
2

 

xy
a
°
nN
nN
N
N
2
&
o

MEAT

wi
nN

 

  

puns yo sujbeq
URpOWDY IO Sid

     

 

oS
NN
o
c
5
Ss

 

 

t€ 08 62
LE GF GE ve 8% 2
of 6L Bt 4 Ot Gl
Li OL 6 8
G vp € @ 1
£ M t WS

Q434| | bo:

r-@

 

 

11.8
g
>
o
=

 

 

a |
4l0¢ ANN

 

 

 

AEE

 

 

 

 
 

CO FONVTO ly

4

enemy eI
rears Of

96

et

 

ge 67
=

|
|
|

 

 

M i WS

 

 

1M loW Ss

 

ase 2:18-cr-00134 Document 77-5 Filed 10/15/18 Pa

&¢,

Shay aR

Oo of
“avi sss

Z eb

RS:0/- 9h:b
Ri Be ay wisoo.9

wes Fe % Vib
we SE3€

CC

 

 

 

Lé

OG

\orewrE,

sbbyx¢ wo)

 

ol

tpn rds 1c ~ 3} 8 L

 

deol ey ee- “|

 

SL

VL

     

EL

+ ag wayngt

wee) Of

oe, J/ eee}

Ppp jor) — Z|

ws b

1 ‘aegy’
poke id O°

~wrerevnary
ravi)

9)-/

(oir &)

OL

 

  
     

 

 

 

 

jopuns jp sujbeq
4ytd 1 (Pia)

 

og eouepusdapu; V

 

 

 

 

 
eFONVTIOV LY

 

 

 

 

 

 

 

 

  

ane ) hy

OE

OG

 

LC

9G

SC

   

OC

 

O¢

Ol

8 L

 

 

Least |

vag. 9% |

LL

    

 

4

 

 

ie 08 6 8  %
v% €% 2% 1% OB OL BL
Zt 9k GL pl eb @b tt
ok 6 g é 9 G v
€ 2 |
s 3 1 MW i1lWwW S
9tae FOqNs98C |
Oe
3) a
© of 6% a
9% SZ pe 8% WwW lz 0%
6b BL di OL St wi et
Zeotk OL 6 8 £ 9
Ss y e c i
oO Ss i rw Tt ws
icO| 910% JOQUUISAON
LO bi en
vi 62 8 2 9% O Ke My
G cw 1@ 0 St Bt “Zt ot
oO Gi vi ek Gh ti Ql 6
@ £9 $ yp € @
col!
os a 6 Mw 1 AWS
LO} 9102 I8q90 |
i Cen rt
Oo oe 6% 8 9
ad
: ve €% @% 1% O2 ot al
Oa o st mo ck at ou
& Oo 6 8@ £ 9 G o
LL! « @ 1
$ fi ft Mm 1 WS
Lo 9102 Jequiajdas
No _____]
~ Le Of 6% 8
Cc 4G 9% GS ve ES Ce 1%
Mi oz ok se 4 oo St opt
Epa aw uo 6 28 f
Sho s y © zt
8 s a 1 M TI W S$
Oy 9 toe isnBny
STi oc 62 oe & 9% 9% %
OD e zz iz a ot et Zt
oS OL SL ove GL Zt tk ob
O*? £9 ¢ re
Ji et
o § 4 i M IWS
CO} 910% Aine
dt ___—
NE

 

0c "ISnONW

 

 

 

 

 

 

ete S

yal
ey wi 9)

(2) AQpHOH O41

AVGNOW

 

L

  

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                          

 

 

 

 

 

 

 

 

 

 

 

eFONV1O-Wly
ie Of 6
a 12 9% SG we b% 2
iz 02 ol BL “ZL Mm St
[ee ek zi tt of 6 8 wl wr}
£9 G$ ve @ t ye
$ 4 1M i W Ss ota S (
£102 Aronuor OF 96
le O08 6% 8% 1% 9% GZ
ve 8% 2% Ww O 6b Bt
Zi OL St pL ek @t tt
ob 6 8@ £ 9 G ¥
€ @ t
s a tf M 1 WS
910% Jequisseq
Df na wa VC CC OC ol
oe 62 a 2% sujBeg uuniny
9% SS ve 8% MZ Iw
O [oe me ak om st om et
Zot Ol 6 @ £ 9
ee) s v € z t
ais ir rm tw $s
LO | 9102 JOQUICAON map)
a (F ) 400 ) ‘
en
9S 62 8% LH Ge Mey
zz 1% of 6 at 4k Om
TO V | Oo | umopuns yD suiBeq C |
@M Gt Pi GL 21 tk OL 6 (WW) Ao eouepuedoput GU pupy ip (pa) ADQ joMIDd
=~ie £ 9 FS yp € &
Let
sy TM LT AWS
Lo 9L0e JSeQopo
nt L ee I
oe 6% 82 Le 9% 9z
~ 20
Cyr cw ww ow a Cd ) a) lop
Oya wv st wos tz ou
Elan ss 49s v
5 s & . OL 6 Q / 9 Adg i0qn] G
5 s a TM IT WS
QO 9102 Jequuejdes
—t le 08 6% 9
“  % WT we It
OO % & me a om st vt
2
_ on entire
2
oc
ae
N

 

 
 

 

 

JONV TS -¥- LY

ez 12 9%
€% 2% 1 Of 61
ot SL vi el at
6 8 £9 ¢
zt
Lt oM

66

;

ioewW s
Aioniqe4

+t
4
+
QO
@M
o
©
a

OG

 

M Lt WS

 

 

 

 

oO
oO Ob 6% B LB
“=F v2 8S 2% 12 0%
Leo mt gt om et
Oo 6 8 £ 8
oe et
Ml mM Tt W's
M JOQUUSAON
SN ee
Cn
D zx oe Se ee
& 0% 6b Bt dt OL
5 eL @b tt OL 6
oO 9 S$ v & z

|

TM 1 WS
st JaqopO

Tt OOOO FT
O & % w Ww
Ow wo a a

1
het Gl PL Ch Gt ub

 

CG

Lo

UseMoHOH [ 3

 

Ag ~~

ABC SUORON Dayan

VG

EC

 

OG ol

 

8 |

Ll

ol

ADg sassog jDUOHDN

 

S|

vl

by

(AW) e0by ayy io Ang

arg Ay

el Al

hy

waopuns 3 suj6eq oinysy
umopunNs jo suiBeg inddiy Wo,

Li

Let

{op GuiBsyuoy)
Abg smquunioS

OL

 

(rer/¥"d) Py ay

by

 

UMOPUNs {D SUL
iy SH,

umopu G
YOUDYsDH Usa,

 

 

 

 

IZ AIGOLOO

aes ae

 

|

Laake

 

 

 

ek ees Lae Ne re

 

 

 
eJONV19-VLY

ie of 62 8% £0 %
Ge pe ee @% 1% O2 Sb
Si gt 9k StL Pl eh 2

 

 

 

th Ob 6 e Z 9 G

v g @ L

$ d 1M Lt WS

L102 Youd) OG QC
[a £0 9%

GZ be 8% 22 12 Of St
Bt gi OL Gt ve et Sb

[kL Ol 6 g é 9 S

v £ z t Leporpuy
S qt iM tw s

L102 Aloniqe4

i€ O€ 6% org GS BuraiBsyunys

 

CG CG (yy) Abg uoKTOASY | G

 

 

hg ty
SL VL

 

 

1€ Of 62 B82 12 F Ge }

ve 8% @% 2 Of Gi BL

“Uo9L Sk wk ek UL at OL SL

Oo 6 @ £ 9 G F

 

 

-5 Filed 10/15/18 Page 71 of 117 PagelD #: 1467 ~~
|
|
|

 

 

 

 

 

 

© %
Sy TM LOWS
9102 equieseq
oe 6 w
% GS ve el WW I oO Laney}
ot GL ZL Ot St opt et /
Gp 8 fu CL (9) Avg eounsqwowey | | —_— Q
SF IM IW S fea suaiejen Ang uoqse1g l spue eww), Burog jyByAod
910% JOQUIGAON

 

6% 8 2 9% 8 Me My

wz 1% Of 6L a “i OL

Si bl eb Zl it Ol 6
£9 $ yp & @

0200 Shere tary
ve wwe a eae i
9102 YIEWIAON

 

 

 

 

 

 

 

 

Abd suis ily

|Case 2:18-cr-00134 Document 77

 

 

 
aFONV19-W- LY

                                                

 

a te Of Of BE Li ot
Gt pl et et it ol 6

 

L102 judy oatwaumy LS OS OG BC LC saoaeonenn OC sous

 

 

pot j c
8% Le 9% UMOPUNS 1D sUjDEG YOINUOH, VC e CG CG CG sured 1asuiAy L CG 0 G 6 L

92 ve 2 @% 1% CB St
BE gi OL SL ve fb at
EL OL 6
poe @

 

 

82 22 9% GS we Fe 2
1 0% 6b BL 424i OL Gt / [ 9 [ G L
bi el @ tL OL 6 8
£9 $ bP e€ Z@ |
Sa TM I AS
L102 Aipnuor

|
al Cll Cl
L Wye) acinppang jo WiBHA

 

 

 

 

 

[e OF 6% 8% f% 9% Ge%
Pe €%@ cf 12 O% 6L Bt
Ai 9b Gio owl €h @t it
gbo6 8 £ 9 S$

ee OL 6 8

§S 4d 1 M i WS

ahi raame Uso) 607,

l wy ell G

OQ

 

 

 

og 6 82 l&
9% GZ we £F @ 1% O02
ol 81 424i Ot Si PL EL
ce odk OL 6 8 £ F
G$ FP € @ L
§ 4d IM i WS

9102 JOqUIeACN o Z l
- | AVGaANIVS
9L0¢ = easEdW3AOIC

 

 

 

 

 

 

 

 

 

     

   

  

/ Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 72 of 117 PagelD #: 1468

 
 

 

 

 

 

 

 

 

 

 

1469

   

Ob 6% o% LZ 92)

   

 

 

     
  
   

    

 

 

 

 

 

 

1€ OF 62 |
2% 1% O% St GZ Pe 2% 2 te O% OL £o 9G GF ve EZ 2 82 o2 1% Of 4i Bl Zt
Si pl GL BL Bi Zi SL St pL GL 2G G2 61 Sh Zi Ot GL St Vi Gl Zt tk OF
44. 8 £9 ¢ tt OL 6 @ £9 § el ci 1k Ot 8 £9 G$ b
L * g i —. L
UM t Ws aT MLW S
3AON * aiedigo asenaldas |

 

 

 

2% GS Nz &, Of 6% 8% LZ

  

 

 

oe 6% & |

 

 

| le 9% 92 Pe €% ett
GE BE Zt 91 SL PE

 

zz
o% 1% OZ St Bt Ll Mt 12 0% 61
£ et 21 tt OL 6

 

@ £9 o vy fz Sl ZL ol 6 a Z|

  

 

 

 

 

 

 

 

 

oP g zit L fo 9 ps zit
5d MLW S|) OT Tews oF TART ws
bn Sny 1 Aine AV
s = 1 — “4
6% WW LZ % GZ ve %y Of 62 8% 2% [ le 08 62

€2 2 1% 0% sb
SE GSE PE el 2

82 £2 9% SZ we HW

 

Gi ph GL Zt ik Gt 6

 

(2 02 6i Bt Zt 9) SL
vi GE Zt tt Ob 8

  

68 £9 ¢

 

 

 

 

 

|
i if 0% 61 BL ZL OL

 

  
  

 

 

 

 

 

 

 

 

zo. 12.9 S$ 6 6 t
LOM IWS soi Im TW $/
HoavA AXWANYS
- £10
~~ ! 1
le Of 6% e% 2% 9% OF 62 BC Ri | oz ae Le 9% Ste #2] Of 6% B% LZ 9% G%
WZ &% 2 1% OB 61 ve 8% @% 1% O% Ot BL

 

£i 91 Gi VL €b et Ot Bt Zi OL Gt Si pe €l Zt ti OL 6 SL SE piceL Zt tt

 

 

Bho @ £ 9 ¢ zig 6 a 7 8 £9 GS Pp Ee & 6 8 £9 G &

 

 

 

 

 

 

9% S% ve eZ ze we elle 1% 02 6 BL Zi OL
Lt
[|
|
_!}

 

 

 

 

 

d 10/15/18 , Rage 73 of 117 PagelD #

a ye tt to ee 7) £84
s i iM i WS Tom i ws | |S ITM LW Ss tM LW Ss
wsanaosc ’EEWSAON BIeOLOO usaWa1d38
. =
Le 0€ 62 BZ] ] OE 6% B% Le 9% Sz MR 6% 8% LZ 9%} | le Of 6z|

 

 

 

 

 
 

 

 

 

 

 

22 9% GS we eZ WZ iF] | os Ww 1 OF Ht BL Lt % tz 0% St) | ee “2 9% ot ve eu zz

O ot Bi ct WH St hL] | or St rl et Zi tL of Si vt Zi | tz O% ot BE Zi 91 st

ei Zt ol 6 8 Z 68 £9 Gr Ss Beg Sime zo 6 ae)

wm 9S pe ze Zz ot i £9 S$ pe zt
= Sa TM TW S| |S Fam ws MT WS Si IM LOWS |
isnoow ; Mar anne i AY i

1 +
Of 6 8 LZ 9% G | l€ O€ 62 8% LZ &% B| | OF 6 8 LZ 9 Se S|

 

2
wt
x
a

{%@ 0% 61 BL ZL SC ve EZ et 1%

 

9% SZ ve EZ 2% iS % 2% 12 02 61 BL
L

 

 

 

 

 
 

 

 

 

Ml Gi vl el zt Lt OL Bl LL OL St bt EL si St gl OL St wEy | oL St we ei zt

6a 49G re {Lol 6 8 z Cee cogre

zt ewe | | SF £ et ei

soi lM TW S|) sy Tow TW soa Tw Dw S
dv [ HOU Ase

| _

 

 

 

 

 

 

 

 

 

 

 

4, Document 47,5, F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P I OG 6% B LZ oe oe 62 a we 92 sz] | Of 6% g2
9% SB ve eZ zw iz OF] | a Le 9% Gz ve Ez €% tz OZ ot BL] | oz sz ve ez zw Iz
6t BL LE Ot St wi EL} | iz 0% 61 Bi Zt OF ML SL PE SL ZL tk) | Ot at dt OF St pi
Zu OL 6 8 £ Fim ea tt OL 6 6249 8 ep) lano 6 8 ¢
9 yp eet ffs 9 8 yp ez € ot _..||S.rp 8 2 2
y sos LMT W's SF TM LW a LM i WS Sa tM iw es
uaaW3O30 YISNSAON BQO saad
~# a Le —t
a 6% BL 9% GS Ke My le 08 6 | |oe oz 92 lz 9% ot %&
oO a i O% ot Bt Li ot! | oe pe cz zz 8% W le 0% Ol at Li
Oo SL pl el Zt tl Ol 6] fa ai ot st OH Gl rE EL Zl tL OL
@ £9 S$ + F Zetia 4 ¢ éa9Lo9¢Fre
L be fit z
oO Si TM 1wAW Ss ss iM s i LM T W's
isnony Aine AVN
0 oa Lo. Ik !
a ob & a 1 9%| te oe te OF 6% 8% LZ 9% GZ
- % ve CW WO GL] | ae Le 9% Ge ve ee ~ Le GL ve ee ww] | be Cf WZ I OF HL BL
“N Bt dt OL GL PL eL ZY liz oz 6 Bt zt ot Z 0% 6 HL “Li OL SL] i Zt Ok SE me et aU
oo 6 @ £ 9 Sf l rm et Zz tt ol 6 e | jot 829 9 F
wo poe Zt £9 9 be @ tlle
Yn s 2 TM Tw s ss T Mm IW ce
CG Tid HOU ABW nNWe
G

 

JNOHd3TAL Sassadddqv AGNV SANVN

 
ase 2° Lo-Cr- OcUu

NAMES AND ADDRESSES TELEPHONE
‘ i

 

 
AT‘A:GLANCE
2016-2017

 
Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 76 of 117 PagelD #: 1472

Academic/Fiscal
Administrator
2016 = 2017

 

What’s your story?

You've got appointments to make, places to go, and commitments to keep.
You have big plans — plans that guide your future.

When you write it down, you make it happen.

It’s your life. Take note.

 

   

Made in U.S.A.
~A  O __ Printed on quality paper
S F [ Certified Sourcing | containing 30% :
wewsfiprogramorg post-consurner waste

  

SFI-01358

a using vegetable-based inks

* Under normal usage, this improved paper resists ink bleed with common writing
instruments such as pencils, ballpoint pens, gel pens, felt tip pens, and highlighters

 

Reorder number: 70-074

For more great planning and organizing tools, visit www.ataglance.com

 

ACCO Brands, P.O. Box 290001, Dayton, Ohio 45429 www.ataglance.com © 2015 ACCO Brands All Rights Reserved. Made in U.S.A.
 

MOonv1o-vly oy
MN a 0 70 7 | obegy + °°) wer]

t———— —
odo oo a &@ yo \a v ay, A
Litre 8 KW Ww O
FE oo ct mt et
Do

aoe

6 8@ £4 9

fab ea c L

            

 

 

mim i WS

© JOGUISAON OG mao Mg-ene
ou by Shiti- wy oS) 2
Neo

Ge % @ Me Me | wf feeb & aia

cdoz ot Bk dk Oh | Kee POLIS G9G

Mel Zl it Ol 6 |___ et F € vaseie
Oss ree) | Taig sey | _o3D
MR ry) LE

 

 

 

 

ROT WS

cds $e
2 Jeqo1loo e
Oe
Ogee une CS mao Biss ol - raw WED OG uoow ans

rd FOR oe gy ye ay 01D

 

wz ie o@ dt Bt

a e696 9%

wo

= tO TOW

oO lequiejde

a aes

Oo 7
le o€ 62 8

 

 

Gt ve £6 @ 12
Bi 2b OL GL PE fa
th Ok 6 8 £

i mM lL W S
ysn6ny | :

oe

canescens
= a 62 9% 9 Nz

12 0% 6t Bl ZL
5
Ov tt wa uo ot .
Ol% ¢ ve

 

paves 21-07 [

 

yeenrey \

LO

UMOpUNS JD sujHEd Aig jo (Dg) 9 ABG souepuEdenuy V C

 

 

 

 

 

 

 

 

   

“er Z| Bilseriny 94 |

CAMILA

 
eFONV1O Wl

GL 6 8 é 9 S v
eb 2 ot

si T mM TW Ss
910 sequueseq

 

 

oe 62 B86 Le
9% Sf we 8% 2 1% Of
ot Bt di OL Gt we et
a otk OL 6 @ £ 9
S$ Fr € 2 t

S$ 4d LM Lt WS

9100 JOQUIOAON

 

 

 

6 8% £2 9% Gt By My
az tw O% St Sl di M
vio el Zl it OL 6
@ £ 9 G bp € @

IW $s
9LO0e 4EgoppoO

 

Of 62 8% £0 9% Ge
ve 8% 2 12 Of 6b Bt
4i 9 GL pl ek Zt tt
Ol 6 @ £ 9 G ¥

 

M 1 WS
9102 Jequuejdes

 

(2 9% GZ ve C2 @ 1%
(Oe ol St “4i 9 St wm
el @f it OL 6 @ 2£
9 G bv € @ L

S$ 4 1 M Lt WS

9102 Jsniny

 

 

 

 

ase 2:18-cr-00134 oe 77-5 Filed 10/15/18 Page 78 of 117 PagelD #. 1474

LOZ Isnony

oo} /oayal
$n

ene

 

 

    

RO JY

 

              

CFO RD

YOON ing

8

[

 

ae

 

  

oe L [

 

                

 

 

  

 

 

       

 

 

 

 

 

 

cf ¢ ho ADPHOH OD
v

Z

Sarpy AL Wi 9

 

   

 
 

ib | 1g 08 6z
Mh 8 l 9% Ge ve CZ 2
st (2 0% 6L al. ZL ot at
VA oly oe a ou ot 6 8
Wook 9 S$ be tt
a rr en ars

£102 Aronuor
ee ess >

 

 

 

 

1€ Of 6% ef Lo % ge
ve © 2% 1€ Of Ot a
cL Gt Gt pe eb Zt otk
oh 6 8 £ 9 G Yy

 

i$ d iM Lt WSs
| 9402 Jequisoeg

Sn ere nn ne

 

 

 

 

 

 

 

(ghey) Avg esuepuedopyy

 

te
S$ doklM Lowes

 

Oe 62 8 L@ GE Gg
ve 2 @2 12 0% at at
4t OL GL vl et Zk okt
ck 6 @ 2 9 § »Y

 

 

S$ doleM Lt ows

wrath yo suBeq oupy ip (pk) C [

 

 

 

 

 

 

910% Jequiajdas

 

 

|

-cr-00134 Document 77-5 Filed 10/15/18 Page 79 of tt7-PagelD #:
Ln
225 e
oes |
c 2s | Qe
Qn | | § s
eet) Zo

 

2a
2
©

 

 

 

    

ees BW

9102 aaWaldas-

Case 2:18

c SG
AD soggy

 

 

 

 

 

 

fe 08 62 ez |
| % Se we He Ww ie}
aot st op |
: Zot Ol 6 @ Zi
i3 og pr © @ 4 i
: i 1M TW |
9102 isnBny | O

 

 

 

 
 

Rye

WeaMOHOH rf e

adONVIOWIY

 

 

  

se i mM i WS

L102 Ainiqes 4S HO OG

a L2 9% SG we F% 2

12 OF 6t BL ZL 9 Gt

vi el Zt ti Ob 6 8

£9 G vp & @ t

Ss Fs Tw 1 ws

ZL02 Alonuor

1€ Of 6% 8% 1% 9% Ge eae OG

ve €% 2 1@ Of 61 At
24io9t Gk wh ef ai it

Ook 6 8$ £ 9 GF F

ST RTT WS

Jequueseq

6 82 L%

cit 0%

6b Bk Zi OL St rk et
ya 1 @

zo ook 6 e@ £2 9
9 poe @t

Ss 3 Tl M1 WS
9LOS JOQLUUIBAON
2 8 L2 M% Ge Me My
zw 1% 0 OL BL Zt aL
SE PL €L Zk tk OL 6
@o£ 9 S$ Fy £ @

Sa TM Tw
9102 1EqojoIO

| Of 8% Le 9 9

lye e% % 1% Of él at

dk Ol Sk ore et tout

(ol 6 8 £9 G ¥

je 2 1

STOTT Twa Tw

| Jequiejdes cy [

wyay

AQg SUOKDW POWUA

 

 

 

SLY

 

YOO iN
Ag S8S80g IDUOHON

 

 

 

     

  

  

umopuns jo suiBbeq Din |

foppdoa) BunBeyunys
¢ |
(coma) soapy ou) 30 AOG L yAOpUNS 4o suGeqinddiy wo, LL,

Ang snquiryo>

  
 

 

 

bag

 

uAgpuns yo sujBeq WinbYUnyy
uMOpUTS 70 Sujbeq YOUBUSDH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Case 2:18-cr-00134~- Document 77-5 Fited 10/15/18 Page 80 of 117 PagelD #: 1476-——
: a || 2ale 7
& | | N ula
QB | |
|
| |

 
 

eFONV ID WHY

1© Of 6% 8 2% 9% |
9% ve 6% WW iz Of Al
Bl Zt OL SL pL et at
oa 6 8 £ 9 ¢
vob zt

 

 

 

 

       

 

SS be €% 2% 12 O% 1
Si 2b OL St pL fb Zt
it Of 6 @ £ 9 ¢
pS @ ot

s$ d LM ft Ws
£0 Aioniqe4 a
oe —

 

fe Of 62 evel @) OS

Laren

yr per)

SC

 

 

iw
aD

86 42 GE SZ ve Ce 2
1@ OG 4 @f “ZL OL Gh

PL €l Zt it OL 6 g

Z 9 g v € Gq L

ST Twa Tw

£102 Aipnuor |
Lo |
——
|
; te O8 62 82 £2 9% GZ

be €% @% 1% Of St Bt

* }

 

LOSI Ng

 

 

 

4b 91 St PL eh Zioout mOArIO 6 [
aL é 8 Z 9 g v
e c i
| 9102 Jlequueseq
PP inn
ce 6 98% £%
92 St we €% @ 1% Oo
6k et Zio ot St pk Ct is
Zuo 6 8 2 9 CTE
g Vv eg z t
S$ 4 L M 1 Ww $

 

JOQUUSAON

 

Casg 2.18-cr-00134 Document 77-5 Filed 10/16/18 “Pa

   

 

 

 

  

  

- ppedo) Ang soupiqueey
ADG SUBISIOA,

                           

 

 

ADG LOYSGIS

 

YSZ DSSS

spue suij, Gurapg yByAoG

 

 

Ses

9102 SGWSAON

 

% very G

 

 

 

 

 

 
 

 

JON TIO -WLly
oO

~
Stow % @ Ww “x
Se a a a

te a oi ol 6

 

 

a

Aq $1084 MON

Le

 

 

 

 

umopuns 43D suiBeg yoyANUDH

 

 

SOUUISLYD G G

 

sujied iOjUiM,

 

 

Oo a 1
N LM it W §
YODIAj
Oo.
QO
86 L% 9
€6 2% 1% 0% 6b
OL St wl el at

{oomey) edryoppng jo uaa

  

 

6 8 £99 = G
é 1
tM 1 W S$
Alpruqe,
{€ 08 62
9 Gt be Ce 2
of St Zi OL St
ZioLL OL 6 OB
GS PrP € @ L
1M Lt WS
Alonuor

6% 9 16 9% St
a 1% Of 6 BL
Si ve eb @ tt

Add ooUbiquewey 10qIDH POG [

 

 

 

8 Z 9 ¢ P

L

1M lt W §
Jequueseq

JOqWISAON

 

 

 

I eUAGNIOIA

 

 

 

 

 

 

 

 

 
 

aT ONV1O-W ly

7S,

 

 

le 08 8% 8

12 9% GZ we el ww ie
oe oF a 4 mgt ow
wpel Zt Ub Ol 6 @ Z fener
+ 9 9 bP € Zt
Qe. TT wT wes
@ 4102 AOW
oO

 

 

8% Le 9% G2 we My

5

ne ew a a a ot
+ ot pl cl zt ou at 6

|

Se 69g ve

OST TK Tw

d §
© L102 lay

g t€ O08 6 8% 22 9%

 

 

 

 

CH se ve £% te 12 %
Ole am som a a

pth Ob 6 @ £€ 9 ¢
op? ez t

4s da IM IWS
~.
Le) ZL07 YOIDIA |
ot... J
ou heehee te
ah 8% Le 9%

T

 

uw be zt
| $ J tM i WS
LO 210% Aipnuqe4 . (
ee _ eee
5 ce “aaa ey

 

sy Tm T WS SOW iid
¢

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a" oe 6% 8 Le 9%

ve 8% 2% 1% 0% bi Bt

Ot WH roe wu

@oa 6 @ £4 9 ¢ »

be ga

Se

Gs 7 lM 1 WS

009 L0z Jequiesegq / aa Ao $4004 MON
He _ Aunydids .

Pen aa oF —
NVC ee

 
 

 

 

 

Bpee

569-992

wh

me

foomey) Ada Boy

ASNg
shes
at oof O%

ih mH eb -£
pe Hly- 09.b ,
¥d

  

sUIGSg pO} KOPOY"O Weysog l C

 

 

 

 

aL OP

    

 

ae
eeTgrs, 7} oe OAS
Sioo 8

   
   

_AEawoe ADY] UORMUBLOD

 

 

 

 

ae

OONV IS ly
© —
Siz ee Le 9% «Ge
% 1% 0% 6 Bt
ten pl oel Zot
ot?’ 3?
=!
OTK IWS
° eunr
1. 7
Ms ie of 6% 8%
Az oe et we
Toa oot ot
oS! OL é g é
tf 2
cl aT ATS
w ADI
Or _---—7 —_
o.
O2% % % % Xn
wm 6 @t 41 Ot
toZL tL OL 6
oS, ¢ v e Gq
—
Lo; M it WS
oO dy
TT
Te 6% o% %
Qe zz i w ot
Lei st vk oe i
5 8B £ 9 G
uy _!
iM TW S$
+ YoIDIAI
oO —I
Conner
e 2%
& w 1% 0% 46t
Si si om et al
O ¢« 4 9 ¢
om ,
Coa TW
Asorniqe4
oF
Ce
a ig of 6
& GZ ve 8%
wi BE at Ot
Oo lL oo 6 8
00 yo€ 2 |
aq MEWS
rw Asonupr
qo
.:

&

 

- go"Eh .
a ol Oia

WA Lom - V Neate °
AS

~ AdWwnagss

   

Aog Boypunais) G

 

mea Eee

 

   

 

. ; KeSSS Aly?)

fo

 

   

 

Yo™

as,

ee

 

CANS

 
 

 

 

 

 

 

 

      
       

  

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eFONV19-ViLY
oe Me | ere? tS
al dt ot
LL Ol 6 | Law
ye 2 Ohib ee E ET, O~] tol CUO 0% I~ Of 01
pormron) i gy pe . :
Tt WS . Poa Y t U c- Pryoye 1 ayo Q¢ Mary 9966) 0% by 7
Aing | Os .
tnt renee eg 7
SO 2 vo.
| &Z % sz | .
| 0% 6t st ' “
| el Zt ott |
eH | 9 ¢ py
1 WSs |
® ;
: eure | 5
i ,
) oe 62 x | , CG
2 &% Ww 12 | L
i 9L Sk pL
Oo | 68 £ |
zt | i
0 |
= on
Lo I — 7
a a _ :
oO sve *. | v Oy ucoOW ind
a at dt ot » x oj sujbeq auujj Guang pySyAc
OD 1 tt ol 6 | Ang SAD, IS
2 e 2 |
i. as | \
fe) joe ty
MR
NM l€ Of 6% 8% & %
= 790 ve 8 2 iz o at
5 St “i OL Gt ph et at
e lo 6 8 £ 9 ¢
=| a [ [
oO § i TM T W € UmopUNS 4D suiBeg Wing
OQ} L10z youn |.
Q -
<a —_—_—
+! a & |
0 Gv 8% WwW iz Oo
ae a om ot om et oz o
Qu aise 49 ¢ 0) 00.
Ove zi | , oa, al
SST ae Oe
oO -
Hy £02 Aipnuge, | V7 C [ Le
oo. sent rete _—___.. _— Appseupem Usy ‘

  

5 meer oc arctic: esata ex
Se Sie mies gig” CSC ees sae a eo ar ee

aLLOG HOUVM
O

 

 

 

 
 

QDNV1S Vly

 

 

 

 

 

Q" 6 8 £ 9
=r 2

2; mM Lt WS
oO isn6ny
a
Mz 9 oe ®

  

 
 

   

a:
i

 

 

  

 

 
 

 

 

 

 

 
 

 

 

 

 

 

 

Or ¢ vy ¢ @

©

corm TW s

o Aine

o———
re tn . JOISDy XOPOUO Weajsbg

oO Zz 8% 9% G AbQ yuD4 bs: conb o>) ADDUDIA, 10809 [ Ja)8D3
Zt Of 61 a ——

co! vm ek wt tt re:

3 49 ¢ +b °

a M i oW’s "

— ee .

oO eunr =e “O %

a | . 5
ee 5a P *

3 le Of 6% 8% i l-

wt me oe Ow Oe eo oe :

é Pe |

LLi a 9 st ot [ Appuy poog bay 7 Ad SOON Hg L amobuns yo 2uiBeq serosa L L Aopung uabd
1 ob 6 8 ¢£ . EC

LO © @ t wiih

1 a

Lom TW Ss a

hf :

MN ADIA|

a

Cc

Mz 7% o we We

Gea a a ot

Di zw tit oa 6

OQ, s - ¢ 2z

oO

a M lL WS

s+ Iudy

9 bn  —

oS & &  %

Or @ we % 4H

chi St wk eh &

Or @ £ 9 g

U >

CO:

a M 1 Ww ss

N Yio [ ub

on AD S004 judy

G

WN
—!
~
oO
<

3

 

 
 

 

OCOONW1O- Wily
0
~~ —_

wee e992 GCSE
a olZ O02 SE Bt ft

+H, el gt it Ol

 

Qe °° s ve }

Soa Leal

v_ lequrajdes ABQ jDUOUSW 6 G 9 G
Mo we er n

a oe 6% 8 2
pe 8% et ic 0

wit 9 St Ph et

 

 

 

Cu 6 8 2 9 : .
eye NF os

hee 2 ot °

TM IW Ss 2
@ isnSny Z
— ,

pe uamOpUNs 3} sujBeq i.
Ow ww % %& l G UOPDWDL Jo isi13 o C

SEND) AG BLOIA

 

oz 61 BL ZEOa

OCOkl gt tl ob 6

 

ADQ 880104 pouy O C

            
 

AQG SJOUWiOW

 

Lo.

Nia TO WS oo
MN eunr
pe 4

Cre nssenemasnimeeineminnnntt

OD te co oe ez
Gz vw ew
ea mL

            

    

 

 

ot ol 6 8B £ ”
Qf = | | | é omens sad dhih > wd ol
1 M Ll WS foamey) Ang 8280 8 Lud tobe wad 65.9 [
st ADI j .
ee |
4 a

Ce % @% vw ed
Ow ol Bt “zt 9

Js zit ol 6

    

 

 

 

 

 

 

 

 

 

 
  
  

Oo G rp ec @ {2 oo. @!
0

ar a me > (heer Shaspy
N dy 9 2 we G : 43! + ch C (7 2M £24 10921 [
o—-- 1eARiE FO ADG |DUOION 41r>g ard : Adg ADI

KEES

  

 
 

 

eFONV1O-W LY

—o

cO © og 2
Sez 22 9% 9% ve ce 2
Hz o ot et ai oot St
den el Zi tk Ok 6 8
me 9 9 yp © ZL
Osta TW
=
guiloz JOQopo
Ce
Clo ze we au xe vm
pt a 1% 0% a BE OZ
opt Sk ml el Zt otk oot
wte ¢@ 4 9 G vo sg
Yt 1
o $f 4 Mm I WS
Or 102 Jequiejdes
eo—__-_—. S
oD © Of 62 8% L%
a” S% ve el we 12
ioel “i 9 St we et

 

 

 

 

  

gant ow
2 ht 4

  
 

 

wT a

Ages

ae il!

   

   

  

e574!
gr RYN warped) -
79 051 ~
—woyetty 9G 00°.
Sose _%

umopuns yp suiBeg ud jo (p13)

 

(oeqenpy'Ang asydog ues yg

  

 

e~

  

 

Dyrrod 19S

sujdag sewing

LC

AD Su@UjO4

 

y

 

 

 

 

uOOW ing

 

   

=
.
a 4

 

- ©
.

 

 

 

 

CES

|
‘

 

 

 

Orel

   

(48a +
bata Jo0 root
Psi

  

L

 

  

 

 

 

a /

: 2

eG S

a, Sn ee
SAE ACES KE 1, A ASEH TO TN
=

 
 

oFONVTO-W LY

SF TM TW S

Lae)
at.hbo-b

wolf

bene HL — QZ

 

(neomney dem oot)
Lurpeereu) esont— G®
a4 Saya) -w'y 007,01 ;

  

 

 

 

S$ 2 i M 1 WS
L102 Jequuaydes

 

7
{€ O€ 62 8% 2% ;

9 GSE ve 2 2 le Ce

6k BL Zi OL St be eh

gt otk Gl 6 8 £ 9

S$ vv € @ L

§ 4d i MW LW §

L102 isnBny

 

 

 

 

 

 

66 8 LE 9% G Me My
@% 1% Of Ol Bt Lt Ot
SL vl el 2 it ob 6

 

x

 

 

ol 6 8 £069 ~=¢ B
€ & L

S d £ M 1 W §
LL0@ eunr

ase et Document 77-5 Filed 10/15/18 Page 88 of 117 PagelB #-1485

ere,

hhnDAD

CU amet oe LZ

\

 

 

 

 

|

prernD

wd bh: { —~ Woe el ee awe
ee p-wre on ib OG ey. wk IG

VG

 

sh

 

L102 JOGWI@AON gee’) OG Www D / G
T_T ea
a 9% SE 02 me 2 ia aL e-s
12 Of 6 BL Lt 9 St SEAL ono Lb sosey o2

|

bal a9 Shel Se
Od

 

testy
ragga yap |_| peel
= Gl Val

ol

CO

 

 

nae?
ree ane 2°

a

 

GL

UOoIA INE

 

“~ ‘
MOS )
Ne

Lepyet

Ang souspusdepuj

 

 

 

#L10¢ AIAL

{OpoueS) Add Npouny

 

See Oca

 

Es

See

 

lyn wy 98)

 

ring
SEE

 

 

 

 

 

 

ee
 

 

eFONV19 Wily

i mM I WSs
lequiaceg

66

emg tas QC

 

Of 6% 8 & % |
Ge BM MW WW & 6
ai ZL OL St om et Zt
lol 6 8 £9 ¢

 

v ef j L

$ d L M 1 Ww s

L102 JOqUIAON
l€ of 4%

ee 42 9 Gl we 8% ee
Of 6 BE “ZL Ot SI
pi ek @l tt Ok 6 8
£ 9 G F © @ L

 

S$ 4d otleM ltW os
L10z 18qgONO |
OF 62 B82 £0 9% GE we
e@ 22 te OF OF BL ZL
OL Gk PL €L Zk tk aL

-5 Filed 10/15/18 “Page 90 of 117 PagelD #: 1486

 

S a iM I WS
| Loz Jaquieydes
a |

le 08 6% 82 &

9% SS be 8% 2% 12 OF
61 @t Zk OL Sto orl et

t Ww §
isnBny

 

 

9% ye ey
Blo Zt OL
it ot 6
8 Z 9 g b e c
L

 

 

 

| Case 2:18-cr-00134 Document 77

Z£L0E ISNnoOnv

QC SC

NS
CN

Lo

 

OL 8 L

POLK / |

 

Val

 

 

em

 

 

 

S V
en ee ee

 

exper opp

Ene rm ©

SoS Ge

 

 

 

G

 

de CECE

CEE

Al LL OL SP 6 GB) creel — L
Md fF wun Leroy amt wy
14d phe ee,
RTP HN YO

{
i

 

 

Oe aaa

 
 

eFONV1D-WLlY

“2 9 GZ ve C2 ze 12
Of Gt BE dk OE Gt bi
el zt oll Ob 6 8 2£
9 S$ bv € @ L

810d Alonupr UMOPUNS 4D sujBeq onysy 0 C uMopuns 4D sujBeq anddiy Wo, 6 CG Q CG

be _—_ _
Of 62 8 2 9% GO My : q Ped

£2 @% 2 02 6 Bi Zt

Ot SL pl €£ @t ak ob

6 8 Z 9 g v £ hen
I 1 mM i Ws (re)

ZL0Z@ Jjequieseq web wad
a Oz Dg! wry won S 7 “oUDA IO LZ

ae 6% 8% Le OO sujdeq Gunny ADg @2Deq
St ve €% 2 1% O% St
BL di OL SE PL fi @L

IL OL 6 @ £ 9 ¢

S$ d i mM ltl WwW os
11g fearon | voor)

 

LC QC GG

by Wa) Aa, me

of *
pwnage] Of ib
Lo | |
iB fyi 8
wens — OG OL L

My | bg

C | G L AD DE [ [ Ang sjuaipdpubig

 

 

 

 

 

2 Oo ol BL dL Ot Gt {ooxe,)) Avg esuspusdepyy Ol G | Val

§ 4d LM 1 WS

 

 

 

 

£102 JSQopO -

Of 6% BZ LZ 9% GF w - ( ‘

8 @ 1% o ol a A (e0/>0) Jog bay Cay -
FL GL pl Gh Zt tt Ob

Left

_
9 My ASG s0QD}
YOON iif a :

6 $ £ 9 G F &

aE Tos 6 9 eran ne L

2102 Jequiejdeg

 

 

 

 

 

 

 

 

 

 

 

 

‘aes Document 77-5 Filed 10/15/18 Page

umopuns yb suiBeq oypy iD (pia) [

   

#L102 Salas

 
Filed 10/15/18 Page 92 of IT7 PagelD # 1488

eFONV19-Vi ly

 

be €2 ce if OF St BE
4i OL Gt wL et Zt tk
ol 6 8 £4 9 G &
€ 2 t

$ d tM Lt WS
8102 Aioniqe4

 

 

L€ Of 62 82
& 9% G ve CZ ew 18

 

 

 

 

 

 

 

 

 

bea

ic

0

©

 

BC

 

LC

SC

ABQ SUOHON POHUN

wy

Ve

&¢

 

 

yeh FLO 7 |

orgy bene en ~
apoplpeut: we?
WF ceoeperhany)

© L

¢9]260) hs)

(oa)xew) sony ey) jo 40g C L

 

LL

Leal

(opouey) Buaisquous
Abd snqunjop:

LZ OZ 6 pa QL /.) —=xcr OL
JPrsayy enrme pevrsts :

6

 

 

6 8 é 9 S$ v g
zo
s a 1 M 1 WS
LL02 Joquiessq
oe 6 a  %
G we S @ 1 O% i
Bl dk OL SL opt et zt
it OL 6 g £ 9 S$
v e @ i
$s a iM 1 WS
L102 JOQUISAON
i
Nn © Oe 62
fez wz 9% 9% yt ce 2
wiz oe ot et at OL St
5 viel Zi tl of 6 8
eji2 s 7 8 et
Ss) 8 2 far ws
O} L102. Jaqgopo
oO
Q nai
loc 62 oe 4 9% Se ve
st| e @ 12 OZ 6 BL Zt
CO] st vl ek zl otk ot
! 6 8 £9 G pe
Oz 1
© $s J. 1M 1 WS
©) £L0% jequiejdeg
te
0
<i
N

 

 

 

 

yen fa

boa) a)

UOOW [tng G

 

+ aft

Kay ps

 

 

 
 

 

eFONV19 ‘Vly

€ 2 4
s a 1M IW §
8LO% YoIDIAI

 

OG

86

LC

 

 

 

 

 

€ 2 3
sa Tr M IW S$
BLOZ Alpmqe4
© 08 & a SC

Lert

BuBsquDUs

oC

CC

(oapeig Aog uoxnicaay

parry Loh 4500

OG

 

 

22 9% GF ve E% 2% 1%
O2@ oi BL dt 9 GE vL
el dt oit OL 6 @ Z£

 

S$ 4 1 M Lt WS

 

8 |

Ll

wy

OL

S|

Tar

CL

 

 

 

 

Of 6% 8% Le 9
Ge ve 2 e&% 1% O 4
Bi dt Ot St wEL el @t
iL Of @ 8 £ 9 §

Leporget

OL

6

AGG UOHOOR

spud Sui Buyaps pjOyArg

 

 

 

 

 

 

8S £2 9 GS ve 8% 2
(2 0% 61 BL di OL Gt
ol 6 @
£ 9 G FP © @ ft
S 4d tM LW Ss

Jaqopo
a [oo nerd

BL LOZ IGWSAON

a
oad
n

 

18-cr-00134 Document 77-5 Filed 10/15/18” Page 93 of 117 PagelD #: 1489

8
MN
5
N

 

 

USOW iis

   

 

e 2.

> oe 2k (epoudd) Adg soun:quewey [ [
‘Ss aT mM TW Se AB supseleA
L102 JOqUUSAON
— OT TL oD Yovrg oe
| ig oe 62

 

 

Vr yr9 utero? AC} C

 

7? P3cry

aay Pe)

T Reale C

 

        

 

 

 

 
 

Ors se TM if ws
00 | £102 JOqLUSAON

 

 

sIONVIO- WILY —

Of

6G

8C

{opoub3) Aog Buoy
suiheq ozo

@Ag SD, MON

n00 bre 224) Paes {

Le Sug we

 

 

 

 

 

 

oe 62 8% £2 9% 9%
eZ %@ 12 Of St et Zt
SL SL pl fl Zt Lt oF
6 8 £ 9 G Fv fg

Ss fF 1 M IWS
LL0Z Jequueseq

 

 

Of 62 8% L@ 9%
Se pe 8S 2 1% 0% SL
vie ek at
tL OL 6 8 Z£ 9 G

2
=
2
2

CC

CG

sujbeg iBjuipy,

LG

 

ol

SL

val

{oop} ednopong jo UGA
UMOpUnS 7b sUIGEg Yb ynUby

 

ADQ BoUDIqUeWeY 10qID} Ded

L

Lo)

UGG fing

 

 

 

ai

 

a
al
0

oe ens
LOG dsdWa

 

 

 

 

 

 

 
ase 2°13-Cr-QUIS4° DOCUME - ed LU GO PdJe Jo OU PdyeiU #. Lay

NAMES AND ADDRESSES TELEPHONE
4 Q|

 
vila ent.)

 
Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 97 of 117 PagelD #: 1493

2017 - 2018
Academic Monthly Planner

 

Thank you for choosing AT-A-GLANCE®

Our products empower you to publish your own, unique life story. We are

your partner as you document your past and plan your future. Whenever

you are ready to put your carefully planned goals into action, embark on
anew adventure, or record moments that shape your own personal

narrative, we will be with you every step of the way.

AT-A:GLANCE®

It’s your life. Take note.®

 

For more planning and organizing products visit
ATAGLANCE.com

Join our conversation with #myAAG

      

@ATAGLANCE @ATAGLANCE @_AT_A_GLANCE @AT_A GLANCE

 

Reorder number: /0-074-05

* Under normal usage, this improved paper resists ink bleed with common writing
instruments such as pencils, ballpoint pens, gel pens, felt tip pens, and highlighters.

 

 

 

 

= Made in U.S.A.
S FI Certified sourcing | containing aaa paper
Z a post-consumer waste
——__ — using vegetable-based inks

 

ACCO Brands, P.O. Box 290001, Dayton, Ohio 45429 www.ataglance.com © 2016 ACCO Brands All Rights Reserved. Made in U.S.A.
5~-Filed- 10/15/18 Page 98 of f17 PagelD #: 1494

Case 2:18-Cr-00134 Document’77-

 

eJONV19-V-LY

Of 6% 82 Lo 9%
GZ VS ES CG Ie 0% St
Bi Zi 9i St PL el at
tl ob 6 8@ £9 ¢
bee edt
ST ITM TW Ss
dagiWIJAON

Le Of 6%
8% iZ 9% SS ve Et Uz
1% O% 6L BL ZL OL St
vi ei Zl lL OL 6 8
£9 9p e221
STTwtT AS

4IgOlLDO

O€ 6% 8% LZ 9% SZ He
€% @Z 1% O% SL BL Lt
OL SL vl OL ZL Lt Ob
68£9 G0. 8

 

§ 4d ilM tlw s
MAgWWaldds

1€ OF 62 8% Le
9% GS VS &% 2 Ie 02
6l BL Zi 9t Si vl el
gi if Ol 6 8 2 9

GS pe @t
sf TM TW Ss
isnonv
l€ O€

62 82 LZ 9% G2 ve Fe
c@ 12 02 GL Bi ZL DL
St pl el ft it OL 6

 

Of 6% 8% £2 9% GZ
ve €% % 1% 0% OL BL
ZL GL Gi bE &t Sb th
o68 £9 9 v
€ 2
s 3 TM TW S

anor

 

L102 AINE

  

es oad,
- Pi si i- oy b

 

 

 

 

 

 

abouy' yA See!

 

 

 

 

ania std

 

 

(PpoUn>) ADg EpOoUbD

es

 

 

Si

 

Casi

 

 

wAVOSaNL

 

   

ear erny
ase 2:18-cr-00134 Document77-5~ Filed 10/15/18 Page 99 of 117 PagelD #: 1495

      
   
  

 

 

ON & AO 2029 t- 0 00.0 oma
™ ae oP Qs alo NaS aaa OR am Tqea awit 2a alna lag
on
t/=)c0 = 0 0 No moOR ong oN &
© w M=ZQR pais = 28 uj- ao lONe uo OHA ulm One® uj Oo ON R ¢
oon ; onws e tm © m Noo 7 one x tm © W
NN > OFAN POOR eK NO ar eA Wer om eA arncrina at Senn Q
a a = NO = oon <
' 3s) oxog glace eS 82 ~2Qn Ozv22L2R Gs-92NR Hs eSRR 3
> & - oO
— ow WN & o Noo Ons tT-— © Now <
ep) HF Trea He oO LAR wry oes OreStan or ~ZTaR we wees e
= = - ™ - ow
) Ss Shas Bz 2am . F vtte anoles eB ola SB wiea
ora moon ong ON Aaawo Onwe
Ch) n NnoPasds. on] oe PRA a! oOora aH ol NR wl ot e2e n oOeras

SATURDAY

   
 

 

Philadelphia

 

ae

 

 
  
 
      
 

THURSDAY

3] Ter. Disk

 

«0 Damin Coal

 

ConF (Reb fuedb)

WEDNESDAY

 

l

 

 

 

 
  

eae

9 i110 Mata“ 30)

2

€
4

 
 

Vea

28 Stak Rebun
Peokuochin

 

 

 

 

 
eFONV1S-V-L¥

           

LE OF 6% 92
4% 9% GS ve €% ZZ Lz
OZ 61 Bl ZL OL GL tL
el Zi tL OL 6 8 ¢£
2 Oy € 24
S$ LMT WS

gLOZ AaWONYS |g

   

GEeief ce

    

 

 

 

 

Of 6% BZ LZ 9% SZ-vZ
€% GD 12 0% 6 Bl Li
QL Gt rE el ZL tL ol
6G@iongre |

 

     

1 Mol

a3qwaosd | peer’ L,

| OC ape . 7, Sapttiges LSC |

Oe 6% ez 29% wooed &) toe unutry a Saye

GZ. G2 6% % 1% 0% BL oe a om

Bl dl OL Sk vl el ZL

tLOD>o 8 £9 g

ve Zt

Sy TM IWS
qa gWFAON

   
  

 

 

uMgBUNS 4b suIBbeg
SHTDYSOH GSOY

 

 

 

 

1€ Of 6Z
82 LE) 9% GZ ve CZ 28 hg sunevjaq
12 OZ 6L BL LL AL SL eeoabyy doc sovspuscopay
PEED Zh LL Ob 6 Qe nn nn nine fiane
£9S$ pe Z|

 

  

FOG Ou SWIQIEpUbI

 

 

§$ doi M Low's

4IdO1D0 : |
oe G ez 2% 9% SZ pe
€% t 1% 0% SL Bl ZL:
9LGD pL ot ZL LL Ok
6e@ 29 ¢ be :
STITT wT we : Sujet) +S%3 6

 

 

 

1g Of 6 Be ‘

9% GZ b% ES 2 IZ OZ NN

sL@DLL OL St vl cL A

Zilok 6 @ 29° N

SH e zt N

S 4a iM Tw Ss ‘
isnony » : 6 | umeduns 4s suiBeq oupy 1 (a) L :

Sia eee

L102 SAW dss

 

 

 

 

 

 

\o

Sea aaa Se

\

   

   

se 2:18-cr-00134 Document 77-5. Filed 10/15/18 Page 106-6f447Pagelb-#:1496——
2

ew
Or
eJONVIO Vly

 

8% IZ 9%
G2 &% 2 IZ O% SL BL
SE dL OL Gt PL el Zi ul
O68 £9¢ ¢
Hh #8 fo
rh S$ d tM lw s
8102 Adwnadad
Ge)
@ 1€ O€ 6% BZ
LZ 9% «SS ve E% 72 IZ
OZ 61 SL ZL SL SL PL
€l Zi lk Ol 6 8 Z
9S pez)
D § 4 tM iw s
4 910% AdWONYE
<> le
J Of 6% 8% LZ 9% Sz ve
fH) &% 2 IZ 0% 6 Bl ZL
a ol Sl vi € Zl tL OL
fh 6 8 fo SG pe
Zt
db 8 2 1 MT WS
aaswio3id
Of 6% 8% LZ 9%
(Pz vZ €% 2 IZ 0% 61
gt Zt OL GL PL €L Zt
Huo 6 ee 9 g
ype zl
Sy 1M TW Ss
YIGANJAON
le Oe 6%
eZ LZ 9% GZ ve €% 2
(iz 0% Ot BL ZL OL SL
@ vi €l Zl ti Ol 6 8
i)
q)
ny
Of 6% BZ LZ 9% SZ ve
iT eZ 2 1% 0% SL BL LL
OL SL PL ei ZL tL OL
Hh 6 8 £9 G7 €
Mm cil
t §S 4diMnMntl wes
t NSGNIALdAS
GO

 

ef) - pl af

                     

 

AS pemerio 9 ep Sa LC om
es
vophog 3 LC OT le C ee

  

e:

 

 

 

BO,

ears ergo: OL

 

 

  

 

          

         

 

 

ee

 

come SIG Ham G
Ses

    

 

“SR “3 A VO
GS -

  
 

USEMOHOH

 

 

 

          
     

    

| ADE Sassag OUOYOR

   

 

 

SO N¢

 

AVGSINGIM

          

 

  

.

      

    

oe

  

Vio

dm

     

 

NS ro
NL
 

eJONV19-WLlY

L€ Of 6% 82 Le 9% GZ
ve 2 22 le O% St Bl
Zi Gk Gi ve €t 2b tt
Olé 8 49 GY

€ 2 1
god EMT OWS
BL0Z HoOavi

 

 

 

86 £2 9S GS
ve €2 2 te C% Gl Bl
4. 9i GE Pi el et tt
Olé 849 G

€ 2 1
Sprwpws fe

8102 Auvnadad =f

 

i€ OF 62 Be “ bwourtde &
£@ 9% GS Ve €% ee 12 r ~ °

O¢ 6 BL AL OL St vi
fl Zi il Ol 6 8 £
9 GG pe 2 t

S 4d ILM lL W'S

8L0E AMVONYE

 

 

 

 

 

Of G2 82 Le 9% GS ve
2 2% tf Of St BL AL

L
i R
68L9Sr eo — GM AeA

 

 

l
S 4d i M LOWS
adagiNID3a

Of 62 82 L@ 9¢
Go ve Fe 22 1% 0% 4
Bl ZL OL GL PL EL at
fi ol @ @ £9 G

 

      

   

| top AY) SSUDIQUIOUEY
ey a

| OO enes A BD

 

 

 

Le O08 6z
82 £6 9S SS PS ES 2
1? 0O@ SL BL ZL OL Gi
viel ZL tL OL 6 8
£9 Gv Eeet
§$ diMitw ss

aadO1D0

 

 

 

  

' i 460 anos FQ $44
aaa ea ae

L102 SIGWSAON

 

DG SfuIdS jy

Cee

   

Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page-1602-0f-447 Pagelb-#--1498-——

 
   

BAg SIDE A MAGN

 

 

sFONVIO-VY
:
Qf 6% i i i
8% 42 9% GZ Er eC :
12 Of 6 BL ZL OL St /
vl ek ZL tl OL 6 8 : i
£99 rezit | /
S dT MITA | : : /
g10Z dv Oe C ; :
ie Of 6% 8% lZ9z GEC . =
ve €% 2 1% O% SL BL : : i
Zi Ol St Vi el Zt Lt : i : a
d6ée@ 295 ¢ | " .
€ @ | | : vat
§ i [TM IWS : — .
8102 HOWL / .
A i “
86 £6 96 Go C G | suBoo y on a . Pr OG: gS >L

   

     

ve 8% e 1% Of 6L BL es Ce
4L OL SL vl lL Zl ub
a6 e@ £9 9 p

€ 2 1

Ss Jd LM ITW'S

8LOe Aawnaadd
{© O€ 6% 8z

£@ 9% GS VS ES SS 1Z

Oe 6i Bt ZL OL SL rl

el gl if OL 6 @ £

9 FS bvee@ t

 

S 4

 

 

 

        

ITM IWS :
8102 AdVANY :
Le
O€ 62 82 Le 9% SZ HZ :
€@ o@ 12 OS SL BL LL
Oi Sl vl EL Zt ti Ob :
6 8@ £9 Gre :
6. Si youn of: 1 ~ Me
: OG SQUDIGLUGUSY JOGIDY HOEY

 

 

OF 6% 8% L% 92
SS VS ES 2% 1S OS SL
Bt ZL OL St vl OL ZL
tL Ol 6 8 £9 ¢
pe ft

 

SSI M TAS
dag WIAON : C.

 

 

 

 

 

| Seer eens

1102 dads OIG

Saar

Case 2:18-cr-00134 Document’77-5~Fited 10/15/18 Page £0

 
 

9% 9

 

eFJONVIO VIN

t€ O8 62 82 Le
Ve &S SS LS OZ
Zt 9f Gt vi et

Zl tt OL 6 8
G peet
SF TMT
AV
82 £0 9% Ge He
1? 0% 6L Bt Zt
vl €L Zi tl OL
£29 G ¥ €
§ fi TMT
Wadv

L€ O€ 62 82 Le
Vo €S C2 12 OZ
Zi 9t Gi Vl el
Ol 6 8 £ 9

€ 2 t
SUT MT
HOaVA
Be Le

VE fC Ze Le 02
Zi Ot GL Vi et
ol 6 8 £ 9

 

 

€ Zt
Ss iim i
Adv Naas
L€ O€

LE 9S GS VE &%
OZ 6t BL ZL OL
el ci Lt OL 6

9 GS bv & @

 

Of 6@ 82 LZ 9% GZ
€% G2 ie OS SL BL
Ot Sl VL et Zl
6829 G v €

fot
Ss s-IT mM TW Ss
L102 wagWa03d

  

BLOG AIVWANY

Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 104-ef447 Pagelb-#:-1500--+

 

   

acca

 

  

ean

 

 

 

 

 

 

 

 

 

 

 

“ls (ref)

 

      

SCE

     
  

(ewe

 
 

e 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page105-ef417-PagelD-#:-1501

O
©
n

  

 

oO ajo 2 Oh Bolo Ong vo Shs an tae ul VAL ov o2Re
O° ufo N2Q Lao © Q Liane 2es Hn o2@Qy utr Se wm Oo PNR |
en BVT es rim 0 OY Be eek {esses FeOEEAS Wry stags g
> SEOLIAS FAS nXaR Ss nsaR Kevree SsvolLRZ FF LRA |B
Y ZHacorge bh o2en S-) omgn *4oony Heoeye - oNeR
< B- o LAR Be olkeg Sz owNk2Q Sno LSS =a n tag Ss) +2 ee
— a nae fof +2 219 of +more a- oA a 0285 ao moO
CY Be . . .
aT e XX

Li

 

   
   
    
   

pe Sey
~ x
" x Sm

 

 

 

|

 

Pak Dist

THURSDAY

 

 

 

WEDNESDAY

 

a

 

 

 

 

   

{i 30

eae

_—Heanaks fears -
Aes
wil

(7

MON

:

 

UNDAY
 

eFONVIN-VlY

le O€ 6%
82 £2 9 GS HS LS 2S
1% O2 OL Bl ZL AL GL
viel ci tl OL 6 8
G be @ il
CMT WS

Aine

          

Appung wide

 

6% 82 Lo 9% GS be
c@ 12 Of Ol Bl LL
St pL el @t il OL

£9 G¢ 0 €

1M oil
ANar

Le OF 6% 82 LZ
GS VS EC 7%
Zi 9t SI
ci it OL 6 @ Z£ 9
G ve @ ht
gs de iM twes

AVI

 

  

8% £2 9% 9% ve OZ zz
1% 0% SL SL LEP SE cas rome 8
viel ZL tL OL 6 8 ~

£99 ye 21

ST Tw we
Widv
L€ Of 6% BZ LZ 9% GZ
v% €% @Z 1% OZ OL Bl
Zi OL SL VE €L Zt tt .
anne bey O L

 

Ol 6829 G6
€ ¢@ i
S doi M lw s

 

 

   

-cr-00134 Document 77-5 Filed 10/15/18 Page 106 of 17 PagelD #-1502-—_y
Ta "|

 

oe ;

82 £0 9% 9%

ve €% 2 1% 0% OL Bt

ZL OL Gt Pl bk ZL ub

Ok 6 8 £9 G #
€ @ | :
Ss iT M TW S :
AdWneasd eC,

Soa ea

      

UOOW 10d

Casi

   

 

 

 

 

 

eS eee

BLOG HOUVIN

Case 2:18
 

Le
Go ve
Bl Zi
LL Ol
c
d

Le
0¢
el

IM 1

6¢
oo
gt

Se
gl
Ut
G Dv

Tr

Le

ment 77-5 Filed to/ts/ts Page 167 of 117 PagelB #1583
«| Nes AND LRA ans ag wl st
| Lj e 00 WO

8d
{% 02
vl
Z
S

e .18-cr-00134 Docu

@

Ca

eJONV19-WilY

O€ 62 82
€% ZS te
9t SL FL
6 8 ¢Z
col

LM ot
isnonvy

le
90 GS Ve
6l et Zh
cl il OL
Gove

Lo
Og
el
9

9%
61
ol
S

W

o¢

&%

9
6
c

S

6c

ce

Sk
8
{

Aine

82 Lo 9%
1% 02 él
vi el Zl
£9 G

tM ot
annr

{€ O8 62
VE CZ Zz
ZL OL St
Ol 6 8
€ ¢@ lt
IoM tL

AVIA

9% SS Ve
6i el Zt
di ti Ol
GS ve

 

W

Se

EL

§

 

62 82 Le 9%
1S 0 6b
Gi vl ©l at
8 i999 ¢ ¥
l
imMilw
HoavA

810% eld

 

 

 

%

 

 

De

BOO hg

 

 

 

 

 

 

 

Va AVQASANHL

 

 

 

 

 

 

 

OpHUung) ADpUOY) 10/s05

AVGNOW

 

!

 

J} XOPOYGEO WEISOY

fog] ZL

48{803

rs

 
 

       
    
  

Case 2:18-cr-00134 Document 77-5 Filed 10/15/18 Page 108 of 117 PagelD #: 1504
A rho N2g Bio OTtaS Hom YAW Howes & in oe aC VO AN 3
~—e ws
Bsa=2e Ano eas Zz o28R Zavcee @ sO LN Bz o82k |
> fo ORS He-o8Ne HH wo AF2 Ve SkSm £4 ASHER Bj} s52Q §
<x SNe LaSs Ss nm lag Ss wir 2a SIne2Qs Ss © 2as sl mona
= deoone Be cfs «4 SSR aHo2®8R 4 o82R 4 ao PRs

 

 

|

 

Armed Forces Day
[lieo San Twa

Culebrat ion

iste

Agtte of Puebla Day (Mexica)

SK x
QB wok Out
une |

4430-44! 30

Seumush ALP

er

19
20
Goode

 

 

   

     
  
 
   
   
  

National Day of Prayer
Mother's Day (Mexico)

 

THURSDAY

OA Pak Disk |

 

 

WEDNESDAY

   
 

 

 

 

 

   

awe :
yes SL Ne

f
4
K

2

 

 

\
rau

    

4A

/
/
>

Thoth Cott afpiroe
>

Nop

 

  

Mother's Dey

 

a

 
 

Serene

LO

Oonv ov iy

LO

a

.. LE Of 6% 8
thz pz 6% 2 12
Cy Zt 9 St vi

—=iol6é 8 Zz
Oe zt

o M lw Ss
0.390190

Of

OG

ae Hr PH? “3
gAmTH HA/SH1 QZ

YOOW IP

OG | apes ah She

LC

 

MN
4,
ye
oO
oy
oO

aM Tw s

QDydWaldas
oD

oO

Ouie 6z 8% &
%% 2 1% O% St

COL SL VL Et Zk

Ste e498

LOZ 1

ae TD we

—
Olsnonv
a

o¢
9% SS VE ES
6t Bl Zl Ot
Zt il Ol 6
GS ve @

oC

9%

3 le
“=e GC Ve

Lbs, gt i OL

CC

suyGeg JeWUUng

 

OZ

 

nora Fes SI

umopuns 46 suiBeq iy4 10 (O13)
ADg Binyy

Le

AZ|
yy G 1 Gegens) dog e|

 

i

 

rg ws |
CL

8 L | one L L

 

ZL tL OL 6 8B paeinnninn

 

 

 

(preted) ocr

fecra worm 9

 

a
Ole 0€ 6% 8% LZ
Ove €% 2 12 0%
wut OL Gi vt et
M6 8 2 9
Oc z i

STAT we

NAV

 

 

 

ieee

ee

 

        

 

 
 
 
 
 

DAS SEINE eS Sela

eee

ACN
 

O
JULY 201

p 18- -cr-00134 Document 77-5 Filed 10/15/18 Page 110 of 117 PagelD #: 1506 ~

 

 

oma m CO c~ CO
ana ®Qeg ag asm 2g wl- ao ON ao@ Oh am Om”
~okAne On Nt -
ule 0 ON Oh uo Onraes ui nT unio NS eg une Yes °
o oe
tc oO ao ono oOon ~ — © rT] N Bh
wi) TENN =A BINS AN wr Cf aN wry oes arr oeang 9
z oon ow 2 WN o = = = x s
53 o2Ra 28 OF-eLNR Es Oo NAG OB OSE RS Gs ~Zad @
NO oO Note — oO ~ QO Z
- o82x8 PRs <4 neaR Be ve2e Briacegg + oeRa ¢
<q
- Ow ono mh
=z voesg Las Ss o2h Bs moka S- oO PAR Ss oles
vo © Oh LAg vo 02k vo no®SS a n258 o +e
ee 7 ,
]
|
i
> |
iy
oe
DI ti :
= ¥
oS
D 1

| FRIDAY, |

ESE

VE

7
Poumol

13

2 |

20

Full Moon 9D 8

2/

 

independance Day

12

1]

 

18

 

ae

   

SS

 

-
oS
a
2
©
as

 

ee
a
FA

ps)

&
&
a
u
B
a
€
&
o

 

 

 

 

 

SO

i Ss
D5 sieve 56-3349

 

24

 

 

30

 

 

 

 

 
Caste .18-cr-00134 Document 77-5 Filed 10/15/18 Page 111 of 117 PagelD #: 1507 ©

 

 

I58 rm 0 wna ~

: am SN FT eA Am DO ee A A “ao2 AA ao elra vr o Bar

p oon / Onwe = -
Op “288 Fun Shag ul RIGR ulo YOR vise 288 ul nSaR

: : a o

: Nao ong moor x —- 010 uu N is
NE. y Perea QT NOK ANG aM oF aN WS arr Oe Rag Wee oP aR 2

ea - OD ONO = Nao oOngwe = - <
' Sse aa WSs OLA iG = oOo Lea OZ ras oS niaa a = o X28 3

Ong tT. © o - 0 10 9 Qo om

wo / Kin OMAS Po onSAR wee Tree Ornelas Or oe@Qk wee vmewW &
} Ep. BnaL Rs =z CLA ze oonra SH w OND Ss oreg Be mlhas

] ~ ona Noo a -
(h : wae oO Ne wn oN a NaLAS o nA o wreyg wa NaXOLaES

aa

ee

- — LO

& on N

a ; ~

 

 

 

 

Pa
oe
a
oe
fe
oO — — N OD
> |
ee
ins
= |
a=
a

 

 

 

 

  

1S

 

 

|

SE
(id) of Actho begins of sundown 2 ?

Sm eS ps
8 Tastne “BD
wrk] Pet Come bolum Cod

 

<p oo CO

 

 

 

 

 

 

 

UN _ iN CN
> :
os i
= ¢
EE §
a
=
oD LO NM
: SO — iN N
- "
st
ay
a

 
 

9% St He
6i Bl Zl
él ti Ob

Ss diol
6102

6% 82 2%

Slt vl el

Oe 6¢
VE &% 2%
Zi OL SL
ol 6 8
e fot
s diol

£@ 9 SG?
Oc 6l 8
el @t ib
9 GS PD
s diol

6% 82 £2
c@ le 0%
Sl vl €L
8 £9
l

eFONVIO- VY

OF 6% 8¢ Zé

€@ @@ le Of

Qt Sl vl €l

68 £9

Got

M ITW S
AdVNNVE

le oc
9% St Ve &C
OL Sl dl Ot
ck tl OL 6
G$ ve @

M IlW Ss

ayaa D30

82 Le 9% SZ
ie O@ OL Bt
vl el ZL Lt
£9 G ¥

MLW Ss

dag WSAON

LE Of 6% 92
ve EC 2% 1%
ZL OL SL PL
OL 6
€ @ tl

M IWS

 

agOloo0

of
9% SS VE LS
él Bl Zi OL
ci il Ol 6
Gv €& @

suieg uwnyny

 

Ss Jd LM 1 WS

CO.

ail

8

LC

 

ADg BODE

IZ

vl

 

a

uMcpuNs 4D sudeg Dinusy

CL

 

| aagINgId3S

 

l€ O€ 6% 82 LZ 9%
SZ v% €% 7 12% 0% SL
BL ZL OL Sl VL EL ZL
lt OL 6 8 £9 ¢
pe eft
So 2 TMT

isnonv

NS

-cr-00134 Document 77-5 Filed 10/15/18” Pagé 112 of ii7 PagelD #. 1508

 

SLOG YAdWaldAs

Case 2:18

 

ee

ESTEE

 

|

eS

er

bs VG

 

 

 

ass ee

 

L tl

(comeyy ADG eouspuedepyj

 

 

 

umopulis yb suiBeq

 

 

v
Yo Apquogey C

 

eee

ECTS

 

|

AVONOS

 

 
 

 

Case g,18-cr-00134 Document 77-5 Filed 10/15/18 Page 113 of 117 PagelD #: 1509

 

 

ajo 2 YQ Palo P Ok ajo Ohba of 0 12 NS Boor eg Bane lg
' t= «0 a0 029 tm © a 0 a oN
C : wo NS AN rm A ew LON uw MEAN oe Hie OO nm a 6
m~ oe uw
. oOn © 1 oa 1A & DON Onde: tow
GN Br Ce ad =A a7 PH Aa Brl eflaa Ho Slan FLOSS aw 9
= Noo Nt = t+ © = AO Oo 09O oon <
. G = Oe oO A —- AM aS NAA i > DY om Al SneOLAS = oS AN a
( a m © 10 020 oon — 010 > wn z& NO so <
LL wr TRAN HANS gr OR AN a” Tee Brn ean a7 ora s
ong OND Na. Onge te © 3 ~ 0 19
mm 2 erra 2A =z oO LL a OE EAH B= ~ IAA & SOE A
oO sto © — OW ono « oon rt ons
O Oo NO ZN a NN Of ST ee me a NOAA Om AM |
OF ( | |
i |
© | |
i /
i

aU

(20

i
}
|
i

Day of the Race (Mexico) ] 3

FRIDAY |

12
19

 

i
|
j
I
t
i
i
i

THURSDAY
esp

 

4A
1

 

 

   

f © © & “= © @ §
4 Pe 2 oe oe oe Ee

  

Halloween

 

WEDNESDAY

2d
3]

 

 

 

oD OC

io oD

  

 

Thente

 

 

 

 

 

PUNDAY
 

eFONV19-V-lY

le
9% SS Ve
ol Bi Zi
ct LL Ob
G$ Vv ¢&

O€ 6% 8% Le
€% 2% te OZ
OL Gi vl et
68@Z9

sod TUM TW S
HOUVIAL

Of

              

8¢

 

82 Lo 9% SS PS
él Bl ZL
Ot St vl EL Zt LL Ol
9 G ve
M IAS

Adwnadad

te Of 6% 82 L@

Ve

OO Ng

oC

BuwiGsquoy,

           

LC

 

96 S@ Ve €% 2 1S O% —
ol 8l Zi OL St PL Et
gi il ol 6 8 £ 9
GS v € @ ft

§ doi M IWS
6102 AMV ONT

te OF
9% GS VE ES
ot gt Zi OL
gL it OL 6
GS vez t

6% 8% Lo
GZ 1S OZ
Sk ve El
8 L£ 9

£t

val

                    

Vi

  

KC] SOUDIGWUIIWIBY
Ang supe,

 

S$ dil M IUW Ss

dagWaD30

OF 62 8% L0 9 SZ
VG £2 GE 1% O% Ol BL
Zi OL Gt vi Ch ci bb
ok 6 8 £9 S &

 

 

OL

          

sous Suny Surrcg pySjpADG

 

 

 

1€ OF 62 87%
VE €% 2% 1%
Zi Ol Si PL
el gi ti Ol 6 @ Z
€& @ t

Mi WS

agOl1DO

 

:18-cr-00134 Document 77-5 Filed 10/15/18 Page 114 of 117 PagelD #: 1510

210% YIEWSIAON

O

ea

 

 

OG gNOS HY

ee

 

 

ADG SIDS ty

        
    

       

 

‘i

 

eo

 

 

a et

 

 

 
 

 

i
f

eAONVIS Vly apAray aseajg

OF 6% 8d
LG G2 GS VE CS Ge IE
O¢ 61 BL Zi OL SL vt
fl cl ti OL 6 8 £
9 Gp eet

 

 

TTR s | _
6102 TWadv OG BC. LC Can OG SC VC
eo .

 

O€ 6% 8% LZ 9% GZ ve
8% @ 12 0% OL Bi LL
SL GL PL et Zt ti ok |
6e@Ll9¢gre |

S$ 4 i M IW §$
6102 HoOav

CG | seoarnan Lé OG ZL

8% Le 9% Ge ve
€% 2% 1f 0 6L Sl ZL
Oi Gi VL Gi et ti Ot
6829 G$ be

 

O
CO

 

 

S$ d i M IT WS
Adv nega

1€ Of 6% 82 Le

9% SZ re © 0. leg .
9% se ve ee ee Ie Oe CL “eee, TL Cf

Zi ol 6 g§ £9 & a
Spe zl
ss TM TW Ss

6102 AAVNNGE

pope
C bobo
}
(oaxew) edrepons jo uaa L bot 0 L

 

 

 

le oe
6G 82 LE 9% GS PS FS
eo 1@ O2 GL Gt Lk OL
Gl vi el @i it Ol 6
8 £9 GF € @

BpUNS pO suIEOg YoopTunL

  

 

 

 

 

OF 62 82 42 9% GE
Ve €c 2% te O% Ol BL
ZU 9L GL ve eb Gb Lb
Ok 6¢8g £9 G F&F
€ ¢ 1

§ d iM lows

U3gIAN3A0ON

 

-cr-00134 Document 77-5 Filed 10/15/18 Page 115 of 117 PagelD #: 15117

  

 

 

oo een aaa er
SLO? USGWsaDsd

 

ieee cee

 

Case 2:18

 
Case 2:1840H06234"' Decomernt ?72S""Filed 10/15/18 Page 116 of 117 ID #° I5T2

 

 
Case 2:1 NAMES: ANDIACDDRESSHSd 10/15/18 Page 117 of 117 Papp Hen:

 

 

 
